         Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 1 of 112




                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

          MALIBU MEDIA, LLC,
          Plaintiff,
                                                   CIVIL ACTION NO. 5-19-CV-00834-DAE
          vs.

          JOHN DOE,
          Defendant.


APPENDIX TO DEFENDANT JOHN DOE’S OPPOSITION TO PLAINTIFF’S MOTION
                 FOR PARTIAL SUMMARY JUDGMENT

          1. Excerpts from October 20, 2020 Deposition of Collette Pelisser………Opp. App. 1-21

          2. Excerpts from December 9, 2020 Deposition of John Doe 1…………..Opp. App. 22-37

          3. January 4, 2021 Declaration of JT Morris………………………….…Opp. App. 38-94

                  a. Doe’s First Requests for Production to Malibu Media………..Opp. App. 41-58

                  b. Doe’s Objections and Responses to Malibu Media’s Requests for
                     Production…………………………………………………….Opp. App. 59-76

                  c. Complaint in Pelissier et al. v. Sargsyan, et al………………..Opp. App. 77-89

                  d. September 27, 2019 email from Paul Beik to JT Morris……...Opp. App. 91-92

                  e. December 21, 2020 letter from Paul Beik to the Clerk……….Opp. App. 93-94

          4. Sealed excerpts from October 20, 2020 Deposition of Collette
             Pelisser 2……………………………………………………………...Opp. App. 95-102

          5. Sealed excerpts from December 9, 2020 Deposition of John Doe….Opp. App. 103-111

Doe also incorporates fully into this appendix the Appendix from Doe’s Partial Motion for
Summary Judgment (Dkt. 59-1).


1
 Doe’s real name is redacted from these excerpts to comply with the Stipulated Protective Order
[Dkt. 10].
2
    The sealed excerpts are attached to a separate sealing motion as required under L.R. Civ. 5.2.
     Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 2 of 112

                                                                                1
                         UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


       MALIBU MEDIA, LLC,                          )
                                                   )
                            Plaintiff,             )
                                                   )
         vs.                                       )Case No.
                                                   )5-19-CV-00834-DAE
       JOHN DOE,                                   )
                                                   )
                            Defendant.             )
       ________________________________)




                 VIDEOTAPED ZOOM VIDEOCONFERENCE DEPOSITION OF
               30(B)(6) CORPORATE REPRESENTATIVE OF MALIBU MEDIA
                                 COLETTE PELISSIER


                       Taken at 2 Bloomfield Hills Drive
                                 Henderson, Nevada


                         On Tuesday, October 20, 2020
                                    At 9:19 a.m.




                 Reported by:    Deborah Ann Hines, CCR #473, RPR
       HUDSON COURT REPORTING & VIDEO                       1-800-310-1769

New York                   Hudson Court Reporting & Video              New Jersey
212-273-9911                      1-800-310-1769                     732-906-2078

                                                                Opp. App. 001
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 3 of 112

                                                                                 2
  1    Appearances:
  2    For the Plaintiff:
  3           PAUL S. BEIK, ESQ.
              Beik Law Firm
  4           8100 Washington Avenue
              Suite 1000
  5           Houston, TX 77007
              (713)869-6975
  6           paul@beiklaw.com
              (Via Zoom Videoconference)
  7
  8    For the Defendant:
  9           RAMZI KHAZEN, ESQ.
              - and -
 10           J.T. MORRIS
              J.T. Morris Law
 11           1105 Nueces Street
              Suite B
 12           Austin, TX 78701
              (512)717-5275
 13           ramzi@jtmorrislaw.com
              jt@jtmorrislaw.com
 14           (Via Zoom Videoconference)
 15

       Videographer:
 16

                  CODY HALL
 17               (Via Zoom Videoconference)
 18
 19
 20
 21
 22
 23
 24
 25

New York                    Hudson Court Reporting & Video              New Jersey
212-273-9911                       1-800-310-1769                     732-906-2078

                                                                 Opp. App. 002
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 4 of 112

                                                                                 3
  1    WITNESS                                                            PAGE
  2    COLETTE PELISSIER
  3    Examination By Mr. Khazen                                             5
  4    Examination By Mr. Beik                                             275
  5    Further Examination By Mr. Khazen                                   281
  6

  7

  8                                   E X H I B I T S
  9

 10    NUMBER                              DESCRIPTION                    PAGE
 11    Defendant's
 12       1      Defendant's Rule 30(b)(6) Deposition
 13                 Notice to Plaintiff Malibu Media                        25
 14       2      Contract Between Malibu Media and IPP                      91
 15       3      Original Complaint                                        133
 16       4      Website Analytics                                         147
 17       5      List of Settlements                                       216
 18       6      Defendant John Doe's First Requests
 19                 for Production to Plaintiff                            222
 20       7      John Doe's First Set of Interrogatories                   222
 21       8      John Doe's Second Set of Interrogatories 222
 22       9      Defendant John Doe's Second Request
 23                 for Production to Plaintiff                            222
 24      10      Tweets                                                    253
 25      11      Un-filed Complaint                                        268

New York                    Hudson Court Reporting & Video              New Jersey
212-273-9911                       1-800-310-1769                     732-906-2078

                                                                 Opp. App. 003
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 5 of 112

                                                                                    4
  1                THE VIDEOGRAPHER:            Today's date is
  2    October 20th, 2020.           The time is 9:19 a.m. Pacific
  3    time.     We are beginning the deposition of Colette
  4    Pelissier.        Will counsel please announce for the
  5    record who they represent.
  6                MR. KHAZEN:        Ramzi Khazen of the J.T. Morris
  7    Law Firm on behalf of the defendant, John Doe.
  8                MR. MORRIS:        J.T. Morris also of J.T. Morris
  9    Law, PLLC on behalf of defendant, John Doe.
 10                MR. BEIK:       Paul Beik, Beik Law Firm, PLLC on
 11    behalf of plaintiff, Malibu Media.
 12                THE VIDEOGRAPHER:            Okay.        Ms. Hines.
 13                THE REPORTER:          Due to COVID-19, will all
 14    parties please stipulate to swearing in of the
 15    witness remotely.
 16                MR. BEIK:       Yes.
 17                MR. MORRIS:        Yes.
 18                THE WITNESS:         Yes.
 19                MR. KHAZEN:        Yes.
 20                THE WITNESS:         What if we said no?
 21                ///
 22                ///
 23                ///
 24                ///
 25                ///

New York                    Hudson Court Reporting & Video                  New Jersey
212-273-9911                       1-800-310-1769                         732-906-2078

                                                                    Opp. App. 004
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 6 of 112

                                                                                 5
  1    Thereupon--
  2                                COLETTE PELISSIER
  3    was called as a witness by the Defendant, and having
  4    been first duly sworn, testified as follows:
  5                                     EXAMINATION
  6    BY MR. KHAZEN:
  7            Q.   Can you please introduce yourself for the
  8    record?
  9            A.   My name is Colette Pelissier, C-o-l-e-t-t-e.
 10    Last name P-e-l-i-s-s-i-e-r.
 11            Q.   And your address?
 12            A.   I'm the owner of Malibu Media.             Malibu
 13    Media, LLC and other, other companies and internet
 14    companies.
 15            Q.   Your address?
 16            A.   My address is -- Paul, my business address?
 17    Personal address?         Which business?
 18                 MR. BEIK:      Your business address.
 19                 THE WITNESS:        My business, I have two
 20    different business addresses right now.                 There's one
 21    in California, and there would be -- I guess use the
 22    business address at 2 -- where I am right now
 23    actually would be a good business address.                  2
 24    Bloomfield Hills Drive in Henderson, Nevada and
 25    89052.

New York                    Hudson Court Reporting & Video               New Jersey
212-273-9911                       1-800-310-1769                      732-906-2078

                                                                 Opp. App. 005
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 7 of 112

                                                                               82
  1                 Like if someone were to blame me for that, I
  2    would say, wait a minute, no, I wasn't.                 Someone else
  3    was using my IP address at that time, and I would
  4    name who it was, but it wasn't me who did it.                      So
  5    because your client had been so adamant about --
  6            Q.   If a -- if a member of your family had done
  7    that, you would -- and you were being accused by a
  8    pornography company, you are saying that you would
  9    turn in a member of your family as, as the, as the
 10    person who downloaded it and give --
 11                 MR. BEIK:      Object to form.
 12    BY MR. KHAZEN:
 13            Q.   -- give their name to a, to a pornography
 14    company?
 15                 MR. BEIK:      Object to form.
 16                 THE WITNESS:        You know, well, you know, if
 17    another member of his family did it, then he could
 18    just say another member of his family did it and
 19    not -- he doesn't have to say who that was, but he
 20    can let us know if another member of his family did
 21    it.
 22                 And it's not like we're going to go -- the
 23    whole thing about settling this is that we keep the
 24    names private.        It's not like we're going to run out
 25    and just say, oh, you're these -- this, this and that

New York                    Hudson Court Reporting & Video              New Jersey
212-273-9911                       1-800-310-1769                     732-906-2078

                                                                 Opp. App. 006
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 8 of 112

                                                                              83
  1    or they're downloading and it's erotica.                  So it's --
  2    I mean, it's nothing to be embarrassed about.
  3                 He also downloaded 32,000 other files that
  4    were not meant to be downloaded for free.                  So I
  5    think, you know, it's -- it's just a shame how many
  6    internet things are getting downloaded for free now.
  7    BY MR. KHAZEN:
  8            Q.   Okay.    So just to clear this up and finalize
  9    it, the reasons that you gave me, let me circle back
 10    and make sure it's clear.              Other than the IP address,
 11    the interests of the downloader, and that no one else
 12    has come forward, do you have any other evidence that
 13    you claim supports your claim that my client
 14    downloaded your copyrighted works and it wasn't done
 15    by someone else connected to his network?
 16                 MR. BEIK:      Object to form.
 17                 THE WITNESS:        At this point I cannot think
 18    of how to answer your question.
 19    BY MR. KHAZEN:
 20            Q.   You need to answer my question.              I will --
 21    can I have the court reporter please repeat my
 22    question?
 23                     (The last question was read back as
 24                     follows:      "So just to clear this up and
 25                     finalize it, the reasons that you gave

New York                    Hudson Court Reporting & Video              New Jersey
212-273-9911                       1-800-310-1769                     732-906-2078

                                                                 Opp. App. 007
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 9 of 112

                                                                             100
  1    you know, one's in Germany, one's in England.
  2                 And we started with them 12 years ago, like
  3    when this wasn't even a thing, and now everyone is
  4    getting their movies stolen, so it's just so
  5    different now.        So -- so yes, they're not easy to
  6    reach now, and that's why we're making our own
  7    software.
  8            Q.   So you communicate with them through
  9    WhatsApp and through Skype; is that correct?
 10            A.   Basically.
 11            Q.   And when is the last time you communicated
 12    with them through WhatsApp or Skype?
 13            A.   Maybe two months ago.
 14            Q.   And have you produced those records, those
 15    communications to your attorney?
 16            A.   I don't -- I don't think so.             I don't think
 17    there's anything to produce.
 18            Q.   I'll call for all that production, all those
 19    communications with IP -- IPP.
 20                 And do you recall what, what you
 21    communicated about with IPP last over WhatsApp?
 22            A.   We were asking basically for some cases.                We
 23    were actually asking them for documents that we did
 24    not have.      And actually one of our guys who was
 25    communicating with the experts, I forgot about that,

New York                    Hudson Court Reporting & Video              New Jersey
212-273-9911                       1-800-310-1769                     732-906-2078

                                                                 Opp. App. 008
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 10 of 112

                                                                              101
  1     he had COVID, and he was not able to get some of the
  2     documents.
  3                  And so another guy in India, who was
  4     supposed to organize IPP's information, so this guy
  5     getting COVID kind of slowed down getting the
  6     information from IPP.           And so, yeah, I did forget
  7     about that.      That guy, Dane, actually it was a bigger
  8     deal because he was supposed to get that information
  9     from IPP.
 10                  So we've been trying to get information from
 11     them and they've not been very responsive, all
 12     because of the COVID and everyone, whatever they're
 13     doing.      So if we're not working with them, they're,
 14     you know, they're not very quick to respond to us,
 15     although, you know, we've still paid them all their
 16     payments, so they should, you know, they should pay
 17     us, so...
 18            Q.    Did they communicate to you that it was
 19     because of COVID they weren't being responsive?
 20            A.    It -- well, the guy who was supposed to --
 21     was dealing with them on our side, he had COVID.                     So
 22     they're just never really that responsive.                  And so
 23     then to couple that with the, with our guy on our
 24     team who had COVID, they were very hard to reach.
 25            Q.    What guy that was on your team got COVID?

New York                    Hudson Court Reporting & Video               New Jersey
212-273-9911                       1-800-310-1769                      732-906-2078

                                                                 Opp. App. 009
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 11 of 112

                                                                              138
  1            A.   Yes, of course.
  2            Q.   And those contracts don't assign their
  3     rights to copyrights to Malibu Media, correct?
  4            A.   They are -- they assign all the copyrights
  5     to Malibu Media.        They assign all the use, every --
  6     they keep no rights for themselves based on whatever
  7     they've worked on.         If they've been on the set and
  8     they've been a gaffer or they've been on camera A or
  9     B or they've been, they been just someone carrying
 10     their stuff around in the airport, all rights for
 11     anything artistic, even behind the scenes, everything
 12     is assigned to Malibu Media.
 13                 So even if they're not evening planning on
 14     making content, but we might use the content behind
 15     the scenes later, we make sure everyone signs a
 16     release that no one owns anything as far as anything
 17     that they've shot or on any one of our trips or on
 18     anything like that.          We own all the rights to
 19     everything.
 20            Q.   Do you have copies of all of those
 21     contracts?
 22            A.   I'm sure -- I'm not sure we have it for
 23     every trip, but for -- I'm sure I can find all of
 24     them though, so, yes, somewhere.
 25            Q.   All right.       And the -- so you're saying that

New York                    Hudson Court Reporting & Video               New Jersey
212-273-9911                       1-800-310-1769                      732-906-2078

                                                                 Opp. App. 010
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 12 of 112

                                                                              139
  1     the independent contractors, that they assign their
  2     rights, that they assign their rights to the
  3     copyrights to Malibu Media?
  4            A.    They never had the rights to the copyright
  5     to assign it.       So does that not make sense to you?
  6     So if you're just going to edit something that we've
  7     already shot, just by us asking you to edit
  8     something, you don't get a copyright for it.
  9            Q.    Then why did you follow up with your
 10     latest -- that's what at first you said, but your
 11     latest answer then said that no, they do assign their
 12     rights.      So which, which is it?            Do they have -- they
 13     have terms of the contract with assign rights?
 14            A.    Just to -- just so everyone -- so just
 15     there's no -- just in case they do something else or,
 16     I mean, we just don't -- we want to be covered at all
 17     costs.      So but most of the time just because, like
 18     say we shoot a movie and then we want to have an
 19     editor edit the movies for us, because we're busy,
 20     and so instead of doing that editing in-house, we
 21     give the movie to an editor.
 22                  And I sit -- and I actually work with them
 23     and say what music I want and how I want to break the
 24     movie down.      And he gives us a price, and then he
 25     signs a contract that says any of his work product we

New York                    Hudson Court Reporting & Video               New Jersey
212-273-9911                       1-800-310-1769                      732-906-2078

                                                                 Opp. App. 011
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 13 of 112

                                                                                 140
  1     own, you know, a hundred percent.                    Doesn't -- doesn't
  2     even have to talk about copyrights because he never
  3     had a copyright.        It's just his work product of
  4     editing the raw footage.
  5            Q.   So there's nothing in the contracts that
  6     specifies that there's a work made for hire
  7     situation?
  8            A.   They're all for work for hire.
  9            Q.   I'm sorry?
 10            A.   All the contracts are work for hire.
 11                 MR. BEIK:      Object to form.
 12     BY MR. KHAZEN:
 13            Q.   And have you produced those contracts to
 14     your lawyer?
 15            A.   I -- I don't know if we have.                 Like I said,
 16     I had COVID for a while and some of our other people
 17     did too on the teams in Europe.                So I'm not sure
 18     exactly what was produced and what was going on.                     I
 19     know there were quite a few things going on during
 20     this trial that made it hard for us because of also
 21     the moving towards our own, our own persons instead
 22     of IPP, because we just don't trust them like fully
 23     at this point.       And we want to make sure everything
 24     is done correctly and so we wanted to check out their
 25     past things.

New York                    Hudson Court Reporting & Video                New Jersey
212-273-9911                       1-800-310-1769                       732-906-2078

                                                                    Opp. App. 012
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 14 of 112

                                                                              141
  1                 So with all of that going on and with, you
  2     know, us starting to file and protect our content
  3     again, I guess the last thing on my mind would be,
  4     would be, you know, did we do one, this or that or
  5     something.      I mean, it should be done for sure, but
  6     we also -- I mean, to answer your questions, we
  7     always protect our rights.              We always own the
  8     copyrights.      We have not assigned the copyrights to
  9     anyone.
 10            Q.   And have you -- and does this -- and do your
 11     contracts go back to the whole time you've owned
 12     Malibu Media you've had the same form of contract?
 13            A.   No, because in the beginning it was only
 14     photos.     So we had photos contracts and so we used to
 15     sell to Playboy and Penthouse.                They had some models
 16     that were like slightly naughtier, and so we would
 17     actually do like a fashion style shoots with them.
 18     And then everyone was very interested in seeing
 19     these, you know, girls that do a little bit harder
 20     core stuff in fashion style, so that's how it started
 21     out as.
 22                 And then -- and so we of course had
 23     copyrights because those were photos, and photos are
 24     infringed on all the time.              And then when he started,
 25     we were one of the first SLRs and we started video

New York                    Hudson Court Reporting & Video               New Jersey
212-273-9911                       1-800-310-1769                      732-906-2078

                                                                 Opp. App. 013
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 15 of 112

                                                                              142
  1     content.     And of course through content you copyright
  2     and you make sure to register your copyright and your
  3     video for your video content.               I mean, that's how
  4     they -- YouTube wouldn't exist otherwise.
  5            Q.   Do you have any proof that these contracts
  6     exist?
  7            A.   Contracts between the copyright office?
  8            Q.   Contracts between you and any of your
  9     independent contractors that have worked, that have
 10     worked on the movie, directed the movies, done
 11     editing on the movies, anything?
 12            A.   Yes.
 13            Q.   What proof do you have?
 14            A.   We would have work for hire.             We would
 15     have -- anyone who's ever worked on anything for us
 16     will sign a work for hire.
 17            Q.   And have you produced those contracts to
 18     your lawyers?
 19            A.   I think this all went really fast, and I
 20     don't recall being asked to produce that, because
 21     I've been extremely busy lately and I think maybe
 22     they just didn't want to trouble me with that.
 23                 But I -- like I said, I'm happy to produce
 24     what I can as far as that goes.                But we -- we do own
 25     all of our -- I don't know where you're trying to go

New York                    Hudson Court Reporting & Video               New Jersey
212-273-9911                       1-800-310-1769                      732-906-2078

                                                                 Opp. App. 014
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 16 of 112

                                                                              143
  1     with this.       We own all of our copyrights.              No one
  2     else owns any of our copyrights.
  3            Q.   That's not for you to determine.                Please
  4     just answer the question that I'm asking.                   So do you
  5     have those contracts in your possession, if they
  6     exist?
  7            A.   They do exist.          And they're -- the
  8     problem -- I'm just trying to think if they're on an
  9     email or on my -- the fax with the -- my fax where I
 10     fax to the cloud or if they're in California or in
 11     Henderson.       So, yeah, I need to find them.
 12            Q.   Okay.     So, yes, if you have those -- if you
 13     have those contracts -- your answers are just very,
 14     very long.       I wish you would just answer my
 15     questions.       This would move a lot faster.
 16            A.   The thing is --
 17            Q.   You do have contracts with your independent
 18     contractors that are, with your independent
 19     contractors that were available at the time of these
 20     movies in Exhibit A of the complaint in your
 21     possession; is that correct?
 22            A.   Okay.     So some of them wouldn't require a
 23     contract if we did all the work ourselves, so there
 24     wouldn't be a contract.             Like when I said Truth or
 25     Dare, remember I was telling you about that one?

New York                    Hudson Court Reporting & Video               New Jersey
212-273-9911                       1-800-310-1769                      732-906-2078

                                                                 Opp. App. 015
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 17 of 112

                                                                              235
  1     these.
  2            Q.   Have you produced -- have you communicated
  3     directly with IPP at all during this period?
  4            A.   No.    They were actually not talking to me
  5     because Lomnitzer was paying them more than I wanted
  6     to pay them, so she was communicating with them.
  7            Q.   And what years was that, were those?
  8            A.   That was I think '17 and '18.
  9            Q.   And then in 2019 did you communicate with
 10     IPP directly?
 11            A.   Part of -- no, we actually -- when we left
 12     Lomnitzer, we left IPP.
 13            Q.   So when you testified earlier that you
 14     communicated with IPP over WhatsApp?
 15            A.   Yeah, a couple things that we had still
 16     going on with them, but we didn't -- they weren't
 17     our -- providing the service anymore for us.
 18            Q.   That wasn't my question.                 I was asking
 19     whether you were communicating, whether you
 20     communicated with them and you said no.                    So when is
 21     the last time you communicated with IPP?
 22            A.   Months and months.             I don't recall exactly.
 23     I think that's what I said before, too.
 24            Q.   Did you communicate directly with IPP over
 25     WhatsApp at all in 2019?

New York                    Hudson Court Reporting & Video               New Jersey
212-273-9911                       1-800-310-1769                      732-906-2078

                                                                   Opp. App. 016
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 18 of 112

                                                                              236
  1            A.   I believe I tried to.
  2            Q.   And WhatsApp, did IPP respond to your
  3     communications to them?
  4            A.   I believe they tried to get us to pay more
  5     money to get more data from them, and since we were
  6     already designing our own that nothing every
  7     progressed because they wanted more from us than we
  8     were willing to give.
  9            Q.   And when did they send you a series of
 10     communications?
 11            A.   I don't -- probably -- maybe this was seven
 12     months ago.
 13            Q.   And were there any communications with them
 14     prior to that over WhatsApp?
 15            A.   I'm not sure.
 16            Q.   Were there any communications with them
 17     prior to that over any means directly between you and
 18     IPP?
 19            A.   No, I don't believe so.
 20            Q.   Did you ever communicate with Computer
 21     Forensics?
 22            A.   Is that -- that's it I believe.              And, yes, I
 23     believe I did communicate with him.
 24            Q.   When is the last time you communicated with
 25     Computer Forensics?

New York                    Hudson Court Reporting & Video               New Jersey
212-273-9911                       1-800-310-1769                      732-906-2078

                                                                 Opp. App. 017
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 19 of 112

                                                                               246
  1     software works and that would be illegal.
  2            Q.   Is that the only reason you don't believe
  3     they're seeding your, your, the internet with your
  4     copyrighted works?
  5            A.   Well, we're not working with them anymore
  6     and nothing has changed.            The internet is still
  7     getting filled with our copyrighted works.
  8            Q.   I mean, you mentioned that they're actually,
  9     that they're actually making money in Europe off of
 10     the, off of the proliferation of your works; is that
 11     correct?
 12            A.   I don't know for sure but it seems like they
 13     are because I've been, I've been trying to contact
 14     some attorneys that they're still working with, and
 15     it's not just our movies but I believe that they are
 16     trying to collect on our movies.                 So I'm still
 17     investigating that, and we're in the middle of
 18     investigating that, so that's -- I don't know the
 19     answers.
 20            Q.   Did you not testify that you believed that
 21     they had made $400,000 already on -- from --
 22            A.   I do believe that.           It hasn't been proven,
 23     but I do believe that.
 24            Q.   And is that illegal for them to do?
 25            A.   Yeah.    They would owe us the money but it's

New York                    Hudson Court Reporting & Video                New Jersey
212-273-9911                       1-800-310-1769                       732-906-2078

                                                                 Opp. App. 018
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 20 of 112

                                                                              247
  1     in Europe so it's not easy to get, so...
  2            Q.   So IPP operates illegally, in your opinion?
  3            A.   No, I didn't say they were operating
  4     illegally --
  5                 MR. BEIK:      Form.
  6                 THE WITNESS:        -- but I think that they're
  7     you know, costing me money where they can.                  I don't
  8     know for certain.         So and they -- what they do with
  9     the data is not illegal when someone buys -- when
 10     someone purchases, wants to find out if their IP
 11     address is -- if their movies are getting stolen by
 12     which IP addresses, they can provide those services.
 13                 And so since they can provide those
 14     services, and then if you don't want to take them up
 15     on their services in Europe, I wouldn't put it past
 16     them to just go ahead and just accept the money
 17     themselves then.
 18     BY MR. KHAZEN:
 19            Q.   And it's your belief that they are
 20     collecting money that is owed to you illegally in
 21     Europe; is that correct?
 22            A.   Yeah, I don't want to testify to that
 23     because I haven't investigated it far enough, but I
 24     do have one lawyer that has been telling me that and,
 25     and maybe one or two others and so it's very -- I

New York                    Hudson Court Reporting & Video               New Jersey
212-273-9911                       1-800-310-1769                      732-906-2078

                                                                 Opp. App. 019
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 21 of 112

                                                                                  250
  1     That is an answer.
  2                 THE WITNESS:        I do not know.         I cannot know
  3     that to a point where I can put it on a legal form,
  4     unless I have actually taken them to court and
  5     verified it.
  6     BY MR. KHAZEN:
  7            Q.   I didn't ask if you know for sure, so I'm
  8     going to ask the question again.                 This is getting to
  9     the point where you're just refusing to answer my
 10     questions.      So do you suspect that IPP is illegally
 11     enforcing your copyrights in Europe?
 12                 MR. BEIK:      Objection, form.
 13                 THE WITNESS:        I'm not going to answer
 14     whether I suspect something or not.                  That's -- it's
 15     not okay to do that, because if they're not, I'm not
 16     going to slander them and say they are.                  I'm going to
 17     go to court and do it correctly.
 18     BY MR. KHAZEN:
 19            Q.   You're refusing to answer my question?
 20            A.   No, I'm not refusing to answer your
 21     question.      I'm refusing to slander someone when I
 22     don't have all the information.
 23            Q.   You testified earlier that you, that you
 24     suspected that they stole $400,000 from you by
 25     illegally enforcing your patents from Europe.                      Were

New York                    Hudson Court Reporting & Video               New Jersey
212-273-9911                       1-800-310-1769                      732-906-2078

                                                                  Opp. App. 020
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 22 of 112

                                                                               251
  1     you lying then?
  2            A.   No.
  3            Q.   Has your testimony changed?
  4            A.   That wasn't a direct testimony, that was
  5     just a little bit of color as to why we -- things
  6     weren't working out between IPP and us.
  7            Q.   A little bit of color?             So it wasn't
  8     truthful?
  9            A.   I don't know.        It's not a fact.        It's
 10     something that has to be investigated.                And when
 11     you're investigating something like that, you might
 12     not, you know, you might not work with the person on
 13     something else.
 14            Q.   Where did you come up with the number
 15     400,000?
 16            A.   I estimated over how many months it's been
 17     and how much they had been paying themselves from one
 18     lawyer.
 19            Q.   So wouldn't that give them incentive to seed
 20     the internet with your, with your copyrights if
 21     they're making money off of it?
 22            A.   Well, they're not now --
 23                 MR. BEIK:      Form.
 24                 THE WITNESS:        -- for sure, so.        I mean, they
 25     are -- we would never let them seed the internet.                     I

New York                    Hudson Court Reporting & Video                New Jersey
212-273-9911                       1-800-310-1769                       732-906-2078

                                                                 Opp. App. 021
  Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 23 of 112

                         CONFIDENTIAL
                     ATTORNEYS' EYES ONLY



             UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF TEXAS
                 SAN ANTONIO DIVISION
MALIBU MEDIA, LLC,         )
     Plaintiff,            )
                           )
V.                         ) C.A. NO. 5:19-cv-00834-DAE
                           )
JOHN DOE,                  )
     Defendant.            )




      ******************************************

               ORAL DEPOSITION OF JOHN DOE

                      DECEMBER 9, 2020

                    (REPORTED REMOTELY)

      ******************************************




ORAL DEPOSITION of JOHN DOE, produced as a witness at
the instance of the Plaintiff, and duly sworn, was taken
in the above-styled and numbered cause on the 9th of
December, 2020, from 1:02 p.m. to 4:03 p.m., before
Wendi Broberg, CSR in and for the State of Texas,
reported by machine shorthand remotely via Zoom,
pursuant to the Federal Rules of Civil Procedure and
provisions stated on the record or attached hereto.




                      Discovery Resource
                         713-223-3300

                                                             Opp. App. 022
       Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 24 of 112

                              CONFIDENTIAL
                          ATTORNEYS' EYES ONLY

                                                                            Page 2
1                       A P P E A R A N C E S
2
     FOR THE PLAINTIFF MALIBU MEDIA, LLC:
3
4       MR. PAUL S. BEIK
        BEIK LAW FIRM, P.L.L.C.
5       8100 Washington Avenue
        Suite 1000
6       Houston, Texas 77007
        Ph. (713) 869-6975
7       Fax (713) 868-2262
        E-mail: paul@beiklaw.com
8
9
     FOR THE DEFENDANT JOHN DOE:
10
11      MR. J.T. MORRIS
        JT MORRIS LAW, P.L.L.C.
12      1105 Nueces Street
        Suite B
13      Austin, Texas 78701
        Ph. (512) 717-5275
14      Fax (512) 582-2948
        E-mail: jt@jtmorrislaw.com
15
16
     REPORTED BY:
17
        WENDI BROBERG, CSR 7091
18      Contracted by:
        Discovery Resource
19      1511 West 34th Street
        Houston, Texas 77018
20      Ph. (713) 223-3300
        Fax (713) 228-3311
21
22
23
24
25

                           Discovery Resource
                              713-223-3300

                                                                  Opp. App. 023
         Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 25 of 112

                                CONFIDENTIAL
                            ATTORNEYS' EYES ONLY

                                                                              Page 3
1                                   INDEX
2    Appearances ....................................2
3    Index ..........................................3
4    Index of Exhibits ..............................3
5    JOHN DOE
6           Examination by Mr. Beik ...................4
7    Signature of Witness ..........................86
8    Reporter's Certification ......................87
9
10                          INDEX OF EXHIBITS
11   NUMBER               DESCRIPTION               MARKED/IDENTIFIED
12   1        Plaintiff's Amended Notice of                      15
              Deposition of Defendant
13
     2        Letter from Charter                                16
14            Communications to Paul Beik, Beik
              Law Firm, re response to subpoena
15            in Malibu Media v. John Doe dated
              10/23/19 with attached Attachment
16            A (No Bates)
17   3        Defendant John Doe's Answer and                    23
              First Amended Counterclaims
18
     4        Declaration of Defendant (No                       47
19            Bates)
20
21
22
23
24
25


                             Discovery Resource
                                713-223-3300

                                                                      Opp. App. 024
       Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 26 of 112

                              CONFIDENTIAL
                          ATTORNEYS' EYES ONLY

                                                                            Page 4
1                     (Witness sworn)
2                     THE WITNESS:     I do.
3                     MR. MORRIS:     Okay.    And just to put it on
4    the record -- and this is J.T. Morris, counsel for the
5    witness -- we're designating this under the stipulated
6    protective order about Doe's anonymity, and also I just
7    want to remind everybody on the record that at least for
8    ten days after we receive the transcript the transcript
9    is treated as confidential under the agreed protective
10   order.
11                    MR. BEIK:     Yes, agreed.
12                             JOHN DOE,
13   having been first duly sworn, testified as follows:
14                            EXAMINATION
15   BY MR. BEIK:
16       Q     My name is Paul Beik, and I represent the
17   plaintiff in this case, Malibu Media.
18                    Would you please state your name for the
19   record.
20       A     The real name?
21       Q     Yes.
22       A     Okay.    For the record, just to make clear, my
23   identity to the best of my knowledge has not been
24   disclosed to the plaintiff --
25                    THE REPORTER:     I can't understand him.


                           Discovery Resource
                              713-223-3300

                                                                  Opp. App. 025
       Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 27 of 112

                              CONFIDENTIAL
                          ATTORNEYS' EYES ONLY

                                                                            Page 29
1    reason for me to use the BitTorrent anymore.
2        Q     When did you first discover BitTorrent?
3        A     I cannot honestly tell you that.           I have no
4    idea.   It's been a long time, more than ten years for
5    sure.
6        Q     Okay.    And is -- is BitTorrent something that
7    you would use in the course of your work?
8        A     My current work?
9        Q     Well, whenever you first started using it.
10       A     Yes, part of my job was to install Linux
11   systems, and, I mean, I would use BitTorrent to download
12   the distributions, yes.
13       Q     Okay.    And was there a charge associated with
14   downloading it?
15       A     No, there was no charge other than the
16   bandwidth cost.
17       Q     Okay.    And was that because it was free?
18                   MR. MORRIS:      Objection.     Form.
19       A     The software itself sourcing came with the
20   Linux distributions itself.
21       Q     (By Mr. Beik)      Okay.    So how -- did you ever
22   use BitTorrent for anything else other than Linux?
23       A     No.
24       Q     So tell me -- tell me how the BitTorrent works
25   in terms of if you -- if you wanted Linux how would


                           Discovery Resource
                              713-223-3300

                                                                  Opp. App. 026
       Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 28 of 112

                              CONFIDENTIAL
                          ATTORNEYS' EYES ONLY

                                                                            Page 32
1    like you're an expert in this, so to the extent that you
2    know, what is going on when the download is taking
3    place?
4                    MR. MORRIS:      Objection.     Form.
5        A       On the BitTorrent system --
6        Q       (By Mr. Beik)    Yes.
7        A       -- or on -- okay.
8                    So on BitTorrent a computer would connect
9    to other computers and ask for parts of a file.              Now, I
10   never went into the depths of BitTorrent until this
11   lawsuit, and in this time frame, I have not read the
12   source code or anything else.         So my knowledge is with a
13   caveat that I am not an expert on BitTorrent.             It is
14   what I have read between when I heard about BitTorrent
15   being part of the issue and today.
16                   So there are these computers called
17   trackers.     I don't know their full involvement in the
18   whole thing but they are critical in order to have
19   computers know about each other and that would be part
20   of what is I would say more or less centralized in this
21   time point that they are directories that let you know
22   what other computers are on and willing to connect to
23   you.    Then you connect directly to these other computers
24   and ask them if the files that you want are available
25   there and if they are -- or part of the files are


                           Discovery Resource
                              713-223-3300

                                                                  Opp. App. 027
       Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 29 of 112

                              CONFIDENTIAL
                          ATTORNEYS' EYES ONLY

                                                                            Page 46
1    deficient infringement claim."
2        Q     Now, I'm breaking it down for you.           Is it true
3    that you did not use BitTorrent during the relevant time
4    frame?
5        A     That is correct.
6        Q     What is the -- and that's the time frame
7    between 2017 and 2019, correct?
8        A     Correct.
9        Q     So you did use BitTorrent prior to 2017?
10       A     Yes, several years prior.
11       Q     It references "under penalty of perjury."             Do
12   you know what that's referring to?
13       A     I did sign the -- what was it, request for an
14   interview.    There was an interview, there was a Request
15   for Production and there was a Request for Admission.                  I
16   believe this is referring to at least one of those
17   documents, probably the one about the interviews, the
18   interview questions.
19       Q     Do you remember providing an affidavit with a
20   motion?
21       A     Yes, I -- yeah.      Do you have it just to make
22   sure I understand which one that it is because now that
23   you said it I guess the affidavit is not one of the
24   three that I referred to, so it was something else, yes,
25   which was probably before the others.


                           Discovery Resource
                              713-223-3300

                                                                  Opp. App. 028
       Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 30 of 112

                               CONFIDENTIAL
                           ATTORNEYS' EYES ONLY

                                                                            Page 50
1        Q     (By Mr. Beik)                  , did you say that you
2    worked in -- at your jobs in IT for 19 years?
3        A     Well, consulting for 19 years.          IT -- standard
4    IT practices was part of it, but it was not the whole
5    job.
6        Q     Okay.    But over ten years I guess is a fair
7    statement maybe?
8        A     Yes.
9        Q     Are you aware that you are designated an expert
10   in this case?
11       A     I think made an expert on -- related to what
12   expertise?
13       Q     No, I'm sorry.       My question is in the case,
14   this case, are you aware that you have designated an
15   expert in this case?
16       A     Oh, that I have designated one, not that I am
17   an expert.    Okay.     Yes, we do have an expert designated.
18       Q     I didn't mean to insult you.          If you're an
19   expert, that's great, but I was just -- I was talking
20   about the expert in this case.
21       A     Right.      Yeah.   No, it was -- I lowered the
22   volume to try to decrease the echo, and sometimes I --
23   my ear is not close enough to the speaker.
24       Q     Okay.    Did you talk to your expert in this
25   case?


                            Discovery Resource
                               713-223-3300

                                                                  Opp. App. 029
       Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 31 of 112

                              CONFIDENTIAL
                          ATTORNEYS' EYES ONLY

                                                                            Page 51
1        A      No, I did not.
2        Q      Did he ever inspect any of your hard drives?
3        A      No, he has not.
4        Q      Are you claiming damages in this case?
5        A      Yes, I am.
6        Q      What are you seeking for the jury to award you
7    in damages?
8        A      The amount will be determined a little bit
9    later.   I have not at this point in time -- I haven't
10   calculated the correct amount or the appropriate amount
11   yet.
12       Q      What do you mean "calculated the correct
13   amount"?
14       A      There are damages, and the damages continue to
15   increase as you can imagine.
16       Q      No, I can't.     That's what I'm asking you.         What
17   are your damages?
18       A      Oh, you cannot imagine.       Interesting.
19                   I mean, I don't know if you are charging
20   Malibu Media but legal fees are pretty severe in this
21   kind of situation and they continue to increase.              There
22   is damages that are related costs.          I have had to budget
23   a fairly large amount of money to defend myself against
24   this allegation.     That money was earmarked for
25   investments that I have not been able to make.             There is


                           Discovery Resource
                              713-223-3300

                                                                  Opp. App. 030
       Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 32 of 112

                              CONFIDENTIAL
                          ATTORNEYS' EYES ONLY

                                                                            Page 52
1    the medical costs that are associated with everything
2    that's happening to me related to this lawsuit.              So,
3    yeah, there is a significant harm being caused by you
4    and your client's actions.
5        Q      And what -- you said harm to your property.
6    What harm to your property are you alleging?
7                    MR. MORRIS:      Objection.     Form.
8        A      I will have to look exactly at the sentence
9    that you are talking about.
10       Q      (By Mr. Beik)     Yeah.    If you go down on the
11   document that's up right now, you can go to the --
12   Page 51.   I keep talking like you have control of it.
13   I'm sorry.
14       A      Yeah.   No problem.
15       Q      Okay.   Paragraph 150, it says, "Defendant
16   suffered harm to his property."         I'm asking you:       What
17   is the damage your property?
18       A      I'm not a hundred percent sure right now what
19   that refers to.     There is -- I mean, right now off the
20   top of my head, the only thing I can think of is the
21   depreciation value of the address that has been
22   dedicated to keep records.        Yeah, I mean, what was this
23   file.   I'm not a hundred percent sure what that refers
24   to right now.
25       Q      Okay.   And you -- what is the physical and


                           Discovery Resource
                              713-223-3300

                                                                  Opp. App. 031
       Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 33 of 112

                               CONFIDENTIAL
                           ATTORNEYS' EYES ONLY

                                                                            Page 58
1    imagine, when the stress goes up and I'm in pain, I'm
2    not the best worker in the world.




7    rather than the work.        So, yes, the performance has
8    decreased as well as me having to take time off to deal
9    with this lawsuit.
10         Q       What harm are you alleging to your reputation?
11         A       To my reputation, it's going to be if my
12   identity is disclosed as well as, you know -- yeah.               If
13   one -- if and when my identity is revealed, there is
14   clearly going to be the possibility that people will no
15   longer trust me with their networks or data or hiring
16   me.       So there is a very serious effect in which I may or
17   may not be able to find work again.           So not only, you
18   know, current income, but also future income is affected
19   by this kind of situation.
20         Q       Does your employer know that you're involved in
21   a lawsuit?
22         A       Not yet, no.   Not right now.
23         Q       What did you mean by future work?
24         A       Well, if I get fired and I -- I become known
25   and people look at my name and my name is associated


                            Discovery Resource
                               713-223-3300

                                                                  Opp. App. 032
       Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 34 of 112

                              CONFIDENTIAL
                          ATTORNEYS' EYES ONLY

                                                                            Page 59
1    with this lawsuit, that future job opportunities will
2    certainly decrease, if not completely vanish.             You do
3    have other examples.      Again, when I looked at Malibu
4    Media and I looked at this kind of lawsuit -- I don't
5    remember his full name -- it was Tim something made a
6    statement that he is having a very hard time because
7    every time people look at his name what they find is the
8    lawsuits.     And let's face it, we do live in a society in
9    which sometimes an accusation is enough in the public
10   view.   They don't look at actually whether or not you --
11   you were innocent or not.        All of that is reputation.            I
12   work in high stakes data.        Data that I deal with is
13   sensitive to say the least.        I cannot afford to
14   basically be tied to this kind of lawsuit and I'm being
15   accused of things that I did not do.
16       Q       So at this point in time you don't have any
17   harm to your reputation, correct?
18                   MR. MORRIS:      Objection.     Form.
19       A       It's -- I would say that it is unclear.           I do
20   not know whether my current situation is affecting me at
21   work or not.    As I said, there is a particular decrease
22   in performance.     I don't know if, for example, if
23   promotion will or will not be affected by this.              I do
24   not know the performance reviews that my managers and
25   higher-ups do.     It is completely unclear and that's why


                           Discovery Resource
                              713-223-3300

                                                                  Opp. App. 033
       Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 35 of 112

                              CONFIDENTIAL
                          ATTORNEYS' EYES ONLY

                                                                            Page 62
1    all ties together.      You're trying to separate it into
2    three very distinct categories, and I assume that they
3    all have very legal definitions and determinations based
4    on how they get categorized from a legal term.             I am not
5    a lawyer, so I don't know what to tell you.
6        Q     You mentioned attorney's fees earlier.             How
7    much attorney's fees have you -- are you seeking in this
8    case?
9        A     I don't have the amount in front of me.             I can
10   tell you that so far I have budgeted in the six figures.
11   Depending on how much longer this is going to take, it
12   is unclear whether or not I'll have to allocate more
13   money than my current -- my current budget.
14       Q     Are you alleging that IPP software doesn't
15   work?
16                   MR. MORRIS:      Objection.     Form.
17       A     I'm alleging that IPP software does not
18   identify an individual, and I'm not the one alleging
19   that.   I'm just confirming it and agreeing to it.             But
20   when you look at your complaint, I believe Malibu Media
21   is alleging that as well.        So from the standpoint of
22   does it work, does it not work, the allegations are that
23   you are using the process that you knowingly and
24   willingly are filing lawsuits without knowing the
25   identity of even the person that you're alleging is


                           Discovery Resource
                              713-223-3300

                                                                  Opp. App. 034
       Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 36 of 112

                              CONFIDENTIAL
                          ATTORNEYS' EYES ONLY

                                                                            Page 63
1    doing copyright infringement, let alone whether
2    copyright infringement is happening.           I don't think that
3    that is set in law.       Again, I'm not a lawyer, but my
4    understanding is that it is not set in law that IPP is
5    certain information or productions are in that for the
6    claims that you have filed.
7        Q     (By Mr. Beik)      So you're alleging that the
8    methodology is flawed, right?
9        A     Absolutely, yes.
10       Q     Okay.    Why?
11       A     What do you mean why?
12       Q     Why is it flawed?
13       A     So you filed a lawsuit even though you do not
14   know the person.     You cannot identify the person.           You
15   only know the external IP address.          You are informed
16   repeatedly that there are open networks.            That IP
17   address can be any number of computers and any number of
18   individuals, and you know that because you guys have
19   been filing these lawsuits for over a decade or least a
20   decade, it seems.     So you know you do not know and you
21   cannot know based on the information that you have
22   provided the identity, yet, as soon as you discover my
23   name through the ISP, you file claiming that I -- I did
24   the infringement.     That's what you have claimed.           You
25   cannot make that claim.       You have no information


                           Discovery Resource
                              713-223-3300

                                                                   Opp. App. 035
       Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 37 of 112

                              CONFIDENTIAL
                          ATTORNEYS' EYES ONLY

                                                                            Page 64
1    whatsoever that I did that, and, yet, here I am spending
2    an absurd amount of money that I have to spend to defend
3    myself.
4                    Do you think that that is not flawed?
5        Q     Are you alleging that the methodology is flawed
6    because the software does not correctly identify the IP
7    address from which the movie was distributed?
8                    MR. MORRIS:      Objection.     Form.
9        A     I can clearly state that at best the IPP
10   software will tell you to which external IP address they
11   connected to.    Beyond that so far you have not presented
12   anything that would indicate otherwise.
13       Q     (By Mr. Beik)      So it's your position that the
14   software does connect to the IP address, correct?
15       A     To the external IP address.          Let's be very,
16   very, very clear on this.        The IPP software makes a
17   connection to an external IP address which in this
18   lawsuit seems to have been mine.         That is the only thing
19   that I know for sure.       Behind that external IP address,
20   there are further IP addresses that the software does
21   not seem to be providing.
22       Q     Do you have any other IP addresses?
23                   MR. MORRIS:      Objection.     Form.
24       A     External, internal?
25       Q     (By Mr. Beik)      External.


                           Discovery Resource
                              713-223-3300

                                                                  Opp. App. 036
       Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 38 of 112

                              CONFIDENTIAL
                          ATTORNEYS' EYES ONLY

                                                                            Page 65
1        A      At that residence I do not have any -- any
2    other external IP address.
3        Q      What about at other residences?
4        A      Well, I don't -- what I do have, if I'm at
5    work, I show up at different IP address.            Any time that
6    I connect to a different network, I show another IP
7    address.   I have e-mail services.         They are a different
8    IP address.    There are multitudes of IP addresses that
9    will be shown through -- through my life.            So do I show
10   up on different external IP addresses that are internet
11   derivable, the answer is absolutely, yes.
12       Q      Do you pay for any of those other IP addresses
13   to use them?
14       A      I do have servers that I pay for.          The -- the
15   service does include IP addresses obviously because I
16   have to be able to connect to servers.           Beyond that, I
17   do not specifically pay for specific IP addresses or
18   anything like that.
19       Q      So the IP address identified in this lawsuit is
20   the only one that you pay for?
21       A      Directly pay for in the sense of for an ISP
22   connection, that is correct.        As I stated, I do have
23   servers that I pay for, and they do come with IP
24   addresses.
25       Q      So if I -- beyond the IP address, is it your


                           Discovery Resource
                              713-223-3300

                                                                  Opp. App. 037
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 39 of 112




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

MALIBU MEDIA, LLC,
                Plaintiff,
                                                 CIVIL ACTION NO. 5-19-CV-00834-DAE
                vs.


JOHN DOE,
                Defendant.

                                 DECLARATION OF JT MORRIS

       I, JT Morris, declare pursuant to 28 U.S.C. § 1746 that the following statements are true

and correct based on my personal knowledge:

   1. I am over the age of 18, I have never been convicted of a felony, and I am of sound mind.

   2. I am lead counsel for Defendant John Doe. The sole purpose of this affidavit is to submit

       documentary evidence and background information in support of Doe’s opposition to

       Plaintiff Malibu Media’s Partial Motion for Summary Judgment as to Defendant’s

       Counterclaims and Affirmative Defenses.

   3. Attached as Exhibit A is a true and correct copy of Doe’s requests for production to

       Malibu. To date, Malibu has produced only one communication from IPP, which is an

       email.

   4. Malibu did not serve any expert disclosures in this case.

   5. Malibu did not notice or otherwise ask for the deposition of Glenn Bard, who Doe

       disclosed as an expert.

   6. Attached as Exhibit B is a true and correct copy of Doe’s objections and responses to

       Malibu’s requests for production.




                                                                                   Opp. App. 038
  Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 40 of 112




7. Attached as Exhibit C is a true and correct copy of a complaint filed in Superior Court of

   the State of California in the action Pelissier, et al. v. Sargsyan, et al. (No. 19SMCV01425,

   Aug. 12, 2019).

8. Attached as Exhibit D is a September 27, 2019 from Malibu’s counsel with a settlement

   demand.

9. Attached as Exhibit E is a true and correct copy of a cover letter to the Clerk of Court

   from Malibu’s counsel.



I declare under the penalty of perjury of the laws of the United States that the foregoing is

true and correct.

Executed on January 3, 2021



                                                  _______________________
                                                  JT Morris




                                             2


                                                                                  Opp. App. 039
Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 41 of 112




       Exhibit A to 1-3-2021 Declaration of JT Morris:
          Doe’s requests for production to Malibu




                                                           Opp. App. 040
       Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 42 of 112




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION



MALIBU MEDIA, LLC,
Plaintiff,                                          CIVIL ACTION NO. 5-19-CV-00834-DAE

vs.

JOHN DOE,
Defendant.




 DEFENDANT JOHN DOE’S FIRST REQUESTS FOR PRODUCTION TO PLAINTIFF

        Pursuant to Fed. R. Civ. R. 26 and 34 and the Local Rules of this Court, Defendant John

Doe hereby serves the following requests for production to Plaintiff Malibu Media, LLC.

Defendant requests Plaintiff serve its responses and produce responsive documents within thirty

(30) days of service of these requests.


                                          INSTRUCTIONS

        1.     These requests apply to all responsive information in the possession, custody, or

control of Plaintiff, its attorneys, investigators, agents, employees, or its other representatives.

        2.     Where a discovery request calls for an answer that involves more than one part,

each part of the answer should be clearly set out so that it is understandable.

        3.     The term “document” as used herein is defined to include any and all documents in

Plaintiff’s possession, custody, or control. It includes documents store physically and documents

and other information stored electronically, and includes material that is written, typed, printed,

reproduced, filmed or recorded material, and all photographs, pictures, plans, or other


                                               1


                                                                                        Opp. App. 041
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 43 of 112




representations of any kind or anything pertaining, describing, referring, or relating directly or

indirectly, in whole or in part, to the subject matter of each paragraph of these Requests, and the

term includes, without limitation:

       •       papers, emails, books, journals, ledgers, statements, memoranda, reports, invoices,

work sheets, work papers, notes, transcriptions of notes, letters, correspondence, abstracts, checks,

diagrams, plans, blueprints, specifications, pictures, drawings, films, photographs, graphic

representations, diaries, calendars, desk calendars, pocket calendars, lists, logs, publications,

advertisements, instructions, minutes, orders, purchase orders, messages, résumés, summaries,

agreements, contracts, telegrams, telexes, cables, recordings, audio tapes, magnetic tapes, visual

tapes, transcriptions of tapes or recordings, computer tapes or any other writings or tangible things

on which any handwriting, typing, printing, photostatic, or other forms of communications or

information are recorded or reproduced, as well as all notations on the foregoing;

       •       original and all other copies not absolutely identical; and

       •       all drafts and notes (whether typed, handwritten or otherwise) made or prepared in

connection with such documents, whether used or not.

       4.      All responsive documents that are electronically stored should be produced in

reasonably useable format and should be reasonably searchable unless not possible.

       5.      If any document responsive to these requests has been destroyed, you are requested

to describe in detail the circumstances of and reasons for such destruction and to produce all

documents that relate either the circumstances or the reasons for such destruction.

       DEFINITIONS

       1.       “Malibu,” “Plaintiff,” “You” and “Your” separately or collectively refers to

Malibu Media, LLC (d/b/a “X-Art.com”) and all past and present officers or owners (including


                                              2


                                                                                      Opp. App. 042
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 44 of 112




Colette Pelissier and Brigham Feld), directors, affiliates, brokers, agents (including, without

limitation, IPP International UG, Computer Forensics, LLC, or any other person or entity engaged

by Malibu to detect or gather evidence regarding alleged infringement), representatives, trustees,

employees, servants, and all persons acting directly or indirectly under their control, including any

attorney and including respective parents, subsidiaries, or affiliated companies, and other related

entities, including all assets or companies that Malibu has acquired or with respect to which has

succeeded to rights or obligations.

       2.      “Defendant” or “Doe” means John Doe.

       3.      “Films” refers to the films listed in Exhibit B to Plaintiff’s Complaint.

       4.       “Copyrights In Suit” refers to all alleged copyrights Plaintiff asserts in this

litigation and the respective underlying works, including the alleged copyrights Plaintiff lists in

Exhibit B of Plaintiff’s Complaint.

       5.      The word “person” or “persons” means all entities of every type and description,

including, without limiting the generality of the foregoing, all natural persons, association,

companies, partnerships, joint ventures, corporations, trusts, estates, and federal, state, and

municipal or local governmental agencies and entities and their subdivisions, bureaus,

departments, and boards.

       6.      “Relating to” and “relative to” mean and include discussing, describing, referring

to, reflecting, containing, analyzing, studying, reporting on, commenting on, demonstrating,

evidencing, constituting, setting forth, considering, recommending, concerning, or pertaining to ,

in whole or in part.

       7.      “Concerning” and “regarding” mean and include with respect to, referring to,

relating to, purporting, embodying, establishing, demonstrating, evidencing, comprising,



                                              3


                                                                                      Opp. App. 043
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 45 of 112




connected with, commenting on, responding to, showing, describing, analyzing, reflecting,

indicating, presenting, or constituting.

       8.      “Including” means including but limited to.

       9.      “Identify” or “identity” means to provide details regarding, when applicable, a

person’s name, affiliation, and other information sufficient to fully identify an individual; relevant

dates, times, locations, speakers or attendees, and other information sufficient to identify an event,

occurrence, or communications; and relevant document names, dates, authors, custodian, and other

information sufficient to identify a document.

       10.     No answer is to be left blank. If the answer to a discovery request or its subpart is

“none,” the word “none” or “unknown” must be written in the answer. If the answer to the whole

of a question is not known, so state, and answer the part known. If the answer to a question or a

part thereof is only partly known, provide all responsive information known and specify wherein

your answer is or may not be complete due to your lack of knowledge. If exact dates, amounts,

other figures or facts are not known, but you have information permitting you to make an

approximate or estimated answer, make such answer and indicate that it is an approximation or

estimate because more precise information is not known to you.

       11.     If any information required to answer any discovery request is withheld because

you claim that such information is privileged or is contained in a privileged document and/or

communication, identify the privilege being asserted, the names of the participants of each alleged

communication, state the basis upon which the privilege is claimed, identify each such document

and/or communication, the general subject matter of such privileged communication and the

portion of these requests to which each document or communication is responsive.




                                               4


                                                                                       Opp. App. 044
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 46 of 112




       12.     These discovery requests are continuing in nature and require further and

supplemental responses whenever said responses become available or otherwise known to You.

These discovery requests are intended as continuing discovery requests, requiring you to answer

by supplemental answer, setting forth any information within the scope of the discovery requests

as may be acquired by you, your agents, attorneys, or representatives following your original

answer.



                               REQUESTS FOR PRODUCTION

REQUEST NO. 1: All documents concerning the registration of the Films with the United

States Copyright Office, including but not limited to any applications and deposits submitted to

the Copyright Office for the Films.

Response:



REQUEST NO. 2: All documents and communications concerning Your claim that that You are

the exclusive owner in any and all rights to the Films.

Response:



REQUEST NO. 3: All communications made over the past three years that You have sent to

any search engine or other internet service provider requesting removal of the Films on the basis

of copyright infringement or unauthorized display, distribution, reproduction, or other use.

Response:




                                              5


                                                                                    Opp. App. 045
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 47 of 112




REQUEST NO. 4: All documents concerning Your identification of the IP address listed in

Exhibit A of Plaintiff’s Complaint as it relates to Plaintiff’s allegations of infringement.

Response:



REQUEST NO. 5: All documents and communications sufficient to show any and all income

You have received from selling copies of the Films over the past five (5) years.

Response:



REQUEST NO. 6: All documents and communications sufficient to show any and all income

You have received from licensing the Films over the past five (5) years.

Response:



REQUEST NO. 7: All documents and communications sufficient to show any and all income You

have received from subscriptions to any online service You provide or have provided over the past

five (5) years.

Response:



REQUEST NO. 8: All documents and communications sufficient to show any and all statistics

and other data related to the number of times paying subscribers or other authorized paid users of

Your website services have viewed the Films through your online services.

Response:




                                               6


                                                                                       Opp. App. 046
         Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 48 of 112




REQUEST NO. 9: All documents and communications sufficient to show the annual income You

have received from cease-and-desist efforts, threatening lawsuits, and filing lawsuits, including

settlements, related to the Films and Your other copyrighted works over the past five (5) years.

Response:



REQUEST NO. 10: For each of the Copyright-in-Suit, documents and communications sufficient

to show any and all income You have received from cease-and-desist efforts, threatening lawsuits,

and filing lawsuits, including settlements, related to the Copyright-in-Suit over the past three (3)

years.

Response:




REQUEST NO. 11: All documents and communications related to any and all places You have

shared, displayed, distributed, sold, or offered for sale the Films and Your other copyrighted works

on any location, platform, media, or environment.

Response:



REQUEST NO. 12: All documents and communications relevant to any financial losses that You

claim resulted from any alleged infringement or impermissible use of the Films and Your other

copyrighted works.

Response:




                                              7


                                                                                     Opp. App. 047
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 49 of 112




REQUEST NO. 13: All documents and communications relevant to any financial losses that You

claim resulted from Doe’s alleged infringement of the Films.

Response:



REQUEST NO. 14: All documents and communications relevant to any reputational losses or

loss of goodwill that You claim result from any alleged infringement or impermissible use of the

Films, including but not limited to Doe’s alleged infringement.

Response:



REQUEST NO. 15: All documents and communications relevant to Your discovery and

monitoring of online uses of the Films, including but not limited to Your use of software and/or

entities to monitor and discover online uses of the Films.

Response:



REQUEST NO. 16: All documents and communications relevant to any permission You have

granted to any individual or organization to use the Films without monetary compensation.

Response:



REQUEST NO. 17: All communications and documents relating to Your employment of or

contracting with individuals or entities to investigate, develop, implement, maintain, or consult on

the security of your websites.

Response:




                                              8


                                                                                     Opp. App. 048
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 50 of 112




REQUEST NO. 18: All communications and documents relating to Your employment of or

contracting with individuals or entities to monitor, discover, investigate, or consult on any

unauthorized reproduction of hard copies or digital copies of the Films and Your other copyrighted

works.

Response:



REQUEST NO. 19: All communications and documents relating to Your employment of or

contracting with individuals or entities to create, develop, implement, maintain, or consult on any

technological securities, safeguards, protective measures, or mechanisms to identify, prevent,

discourage, cease, or curtail online infringement of the Films and Your other copyrighted works.

Response:



REQUEST NO. 20: All communications and documents relating to any efforts You have taken

to identify, prevent, discourage, cease, or curtail the online unauthorized reproduction of the Films

and Your other copyrighted works.

Response:



REQUEST NO. 21: All communications and documents relating to any media access control

(“MAC”) addresses related to the IP address 70.121.72.191.

Response:



                                              9


                                                                                      Opp. App. 049
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 51 of 112




REQUEST NO. 22: All communications and documents relating to Your investigation of Doe

based on the IP address designated on Exhibit A of Plaintiff’s Complaint, including but not limited

to any investigation(s) performed by IPP International UG (“IPP”) or Computer Forensics, LLC.

Response:



REQUEST NO. 23: All documents and communications related to Your allegation that Defendant

willfully infringed the Copyrights-in-Suit.

Response:



REQUEST NO. 24: All communications and agreements with persons or entities having a

financial interest in the Copyrights-in-Suit, Films, or this litigation.

Response:



REQUEST NO. 25: All documents sufficent to show any display or direct or indirect distribution

of the Films.

Response:



REQUEST NO. 26: All documents and communications regarding any sale, offer for sale,

assignment, or licensing of the Copyrights-in-Suit

Response:




                                                10


                                                                                    Opp. App. 050
       Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 52 of 112




REQUEST NO. 27: All documents and communications regarding any offer to purchase or

license the Copyrights-in-Suit

Response:




REQUEST NO. 28: All communications and agreements with any third parties involved in

investigating Your assertion of infringement against Doe, including but not limited to IPP and

Computer Forensics, LLC.

Response:



REQUEST NO. 29: All documents regarding Your dispute with Genova Capital and Warmblood

Inc.

Response:



REQUEST NO. 30: All communications with Genova Capital and Warmblood Inc. related to

Your enforcement of the Copyrights-in-Suit or any other copyrights.

Response:



REQUEST NO. 31: All documents that You claim evidence infringement by Doe or are otherwise

related to Doe’s alleged infringement.

Response:




                                           11


                                                                                Opp. App. 051
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 53 of 112




REQUEST NO. 32: All documents and communications related to IPP’s alleged interactions with

and investigation of IP address 70.121.72.191.

Response:



REQUEST NO. 32: All documents and communications regarding Computer Forensics, LLC’s

alleged interactions with and investigation of IP address 70.121.72.191.

Response:



REQUEST NO. 33: All documents and communications regarding any data or files Malibu, IPP,

Computer Forensics, or any other employee, agent, or affiliate of Malibu accessed or attempted to

access from any computer network, computer device, or computer system associated with IP

address 70.121.72.191.

Response:



REQUEST NO. 34: All documents and communications regarding Malibu’s decision to

investigate of IP address 70.121.72.191 for any alleged infringement of the Copyrights-in-Suit.

Response:



REQUEST NO. 35: All documents and communications between Malibu employees, staff, or

agents related to Malibu’s understanding of BitTorrent.

Response:




                                             12


                                                                                   Opp. App. 052
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 54 of 112




REQUEST NO. 36: All documents and communications between Malibu and any third-party

consultant or independent contractor related to Malibu’s understanding of BitTorrent.

Response:



REQUEST NO. 37: All documents and communications between Malibu employees related to

the availability or other presence of the Films or other Malibu copyrighted works on BitTorrent.

Response:



REQUEST NO. 38: All documents and communications regarding Malibu’s decision to monitor

and investigate BitTorrent for infringing uses of the Films or other works Malibu purports to own.

Response:



REQUEST NO. 39: All communications between Malibu and any third-party consultant or

independent contractor related to the availability of the Films or other Malibu copyrighted works

on BitTorrent.

Response:



REQUEST NO. 40: All documents and communications describing Malibu’s understanding of

access to open, public, and/or unsecured wireless networks.

Response:




                                             13


                                                                                   Opp. App. 053
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 55 of 112




REQUEST NO. 41: All documents and communications describing Malibu’s understanding of

access to closed, private, and/or secured wireless networks.

Response:



REQUEST NO. 42: All affidavits or sworn statements Malibu has submitted to a court of

competent jurisdiction in the past seven (7) years, and all communications related to the same.

Response:



REQUEST NO. 43: All documents and communications related to Malibu’s decision to retain,

hire, or contract with IPP for investigation of alleged infringements of Malibu’s works.

Response:



REQUEST NO. 44: All documents and communications related to Malibu’s decision to retain,

hire, or contract with Computer Forensics, LLC for investigation of alleged infringements of

Malibu’s works.

Response:



REQUEST NO. 45: All documents and communications sufficent to identify any third-party,

other than IPP or Computer Forensics, LLC, that Malibu retained, hired, or contracted with in the

past seven (7) years to monitor, discover, or investigate alleged infringements of Malibu’s works.

Response:




                                             14


                                                                                    Opp. App. 054
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 56 of 112




REQUEST NO. 46: Documents and communications sufficent to identify any amounts Malibu

paid over the past five (5) years to IPP, Computer Forensics, LLC, or any other third-party that

Malibu retained, hired, or contracted with to monitor, discover, or investigate alleged

infringements of Malibu’s works.

Response:



REQUEST NO. 47: All documents and communications related to Malibu’s knowledge or

awareness of the accuracy or inaccuracy of using IP address-based methods to identify alleged

infringers.

Response:



REQUEST NO. 48: All documents and communications sufficent to show the corporate structure

of Malibu.

Response:



REQUEST NO. 49: All documents and communications sufficent to identify the officers and

employees of Malibu responsible for making decisions related to enforcement of Malibu’s

copyrights.

Response:




                                            15


                                                                                 Opp. App. 055
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 57 of 112




REQUEST NO. 50: All documents and communications showing any policy, practice, or custom

You have implemented and maintained related to policing and preventing infringement of Your

copyrighted works online.

Response:



REQUEST NO. 51: All documents and communications identifying any policy, practice, or

custom You have implemented and maintained related to enforcing the Copyrights-in-Suit or other

copyrights You claim to own.

Response:



REQUEST NO. 52: All documents and communications identifying any and all times Malibu has

filed a lawsuit for copyright infringement against a John Doe defendant who Malibu learned it

mistakenly identified as the alleged infringer.

Response:



REQUEST NO. 53: All documents and communications referenced in any response You provide

to Defendant’s Interrogatories.

Response:



REQUEST NO. 54: All documents and communications that You intend to rely upon at trial to

support your allegations and claims.

Response:




                                              16


                                                                                 Opp. App. 056
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 58 of 112




Dated: April 9, 2020                           By:

                                               /s/ JT Morris
                                               JT Morris
                                               Texas State Bar No. 24094444
                                               jt@jtmorrislaw.com
                                               Ramzi Khazen
                                               Texas State Bar No. 24040855
                                               ramzi@jtmorrislaw.com
                                               JT Morris Law, PLLC
                                               1105 Nueces Street, Suite B
                                               Austin, Texas 78701
                                               Tel: 512-717-5275
                                               Fax: 512-582-2948

                                               Attorneys for Defendant John Doe




                                    17


                                                                    Opp. App. 057
  Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 59 of 112




                                CERTIFICATE OF SERVICE

   I certify that on April 9, 2020, a true and correct copy of the foregoing was served by
email on Plaintiff’s counsel:
                          Paul Beik
                          paul@beiklaw.com


                                                  /s/ JT Morris
                                                JT Morris




                                         18


                                                                                Opp. App. 058
Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 60 of 112




       Exhibit A to 1-3-2021 Declaration of JT Morris:
         Doe’s objections and responses to Malibu’s
                   requests for production




                                                           Opp. App. 059
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 61 of 112




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION
MALIBU MEDIA, LLC,
Plaintiff,
vs.                                                CIVIL ACTION NO. 5-19-CV-00834-DAE
JOHN DOE,
                                                            JURY TRIAL DEMANDED
Defendant.


    DEFENDANT JOHN DOE’S OBJECTIONS AND RESPONSES TO PLAINTIFF’S
     FIRST SET OF REQUESTS FOR THE PRODUCTION OF DOCUMENTS AND
                                              THINGS

       Defendant John Doe (“Defendant” or “Doe”), by and through his1 counsel, and pursuant to

Fed. R. Civ. P. 26 and 34 and the Local Rules of this Court, responds and objects to Plaintiff’s

First Set of Requests for the Production of Documents and Things as follows:

                                    PRELIMINARY STATEMENT

       1.      Defendant’s investigation and development of all facts and circumstances relating

to this action is ongoing. These responses and objections are made without prejudice to, and are

not a waiver of, Defendant’s right to rely on other facts or documents at trial.

       2.      By making the accompanying responses and objections to Plaintiff’s requests for

production (“RFP”), Defendant does not waive, and hereby expressly reserves, its right to assert

any and all objections as to the admissibility of such responses into evidence in this action, or in

any other proceedings, on any and all grounds including, but not limited to, competency, relevancy,

materiality, and privilege. Further, Defendant makes the responses and objections herein without




1
 Doe uses generic male pronouns for convenience and is not intending to imply anything about Doe’s
gender or identity.




                                                                                       Opp. App. 060
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 62 of 112




in any way implying that it considers an RFP, and responses thereto, to be relevant or material to

the subject matter of this action.

       3.      Defendant will produce responsive documents only to the extent that such

documents are in the possession, custody, or control of Defendant, as set forth in the Federal Rules

of Civil Procedure. Defendant’s possession, custody, or control does not include any constructive

possession that may be conferred by Defendant’s right or power to compel the production of

documents or information from third parties.

       4.      Defendant expressly reserves the right to supplement, clarify, revise, or correct any

or all of the responses and objections herein, and to assert additional objections or privileges, in

one or more subsequent supplemental response(s).

                                     GENERAL OBJECTIONS

       5.      Defendant objects to each instruction, definition, and RFP to the extent that it

purports to impose any requirement or discovery obligation greater than or different from those

under the Federal Rules of Civil Procedure and the applicable Rules and Orders of the Court.

       6.      Defendant objects specifically to instruction (1) as overbroad, unduly burdensome,

and seeking to impose obligations outside the scope of the Federal Rules of Civil Procedure and

the applicable Rules and Orders of the Court. Instruction (5) appears to be a statement rather than

an instruction, and the purpose and meaning of the statement are not clear.

       7.      Defendant objects to each RFP to the extent that it calls for the disclosure of

documents subject to the attorney-client privilege, attorney-work product, doctor-patient

confidentiality, or other applicable privilege or protection.

       8.      Defendant objects to each instruction, definition, and RFP as vague, ambiguous,

overbroad and unduly burdensome, including to the extent it is harassing, seeks personal




                                                                                     Opp. App. 061
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 63 of 112




information not relevant to this case, seeks private, personal information of persons not involve in

this case, seeks information that is readily or more accessible to Plaintiff from Plaintiff’s own files,

from documents or information in Plaintiff’s possession, custody, or control or from documents or

information that Plaintiff previously produced to Defendant or in the public domain. Responding

to such requests would be oppressive, unduly burdensome, and unnecessarily expensive, and the

burden of responding to such requests is substantially the same or less for Plaintiff as for

Defendant.

        9.      Defendant objects to each RFP to the extent it seeks or requires a legal conclusion

or expert testimony.

        10.     Defendant objects to each instruction, definition, and RFP that calls for the

production of documents and information that were produced to the Defendant by other entities

and that may contain confidential, proprietary, or trade secret information, or that otherwise

contain confidential, proprietary, or trade secret information of third-parties, and/or are not within

Doe’s possession, custody, or control.

        11.     Defendant incorporates by reference every general objection set forth above into

each specific response set forth below. A specific response may repeat a general objection for

emphasis or some other reason. The failure to include any general objection in any specific

response does not waive any general objection to that request. Moreover, Defendant does not

waive its right to amend its responses.

        12.     Defendant objects to Plaintiff’s definitions of “Cloud Based Storage System,”

“NAS,” and “Server” as vague, ambiguous, overbroad, and misleading.




                                                                                        Opp. App. 062
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 64 of 112




       13.     Defendant objects to Plaintiff’s definition of “Communication” as vague,

ambiguous, and overbroad, and to the extent that it seeks information for the purposes of

harassment.

       14.     Defendant objects to Plaintiff’s definition of “Computer Devices” as vague,

ambiguous, overbroad, and misleading.

       15.     Defendant objects to Plaintiff’s definition of “Control” as vague, ambiguous, and

overbroad, and to the extent that it seeks information for the purposes of harassment. Defendant

particularly objects to “Control” as encompassing documents and things of “any person in your

house, apartment, or dwelling.” Defendant will use “Control” as it is used and understood

applicable rules and statutes.

       16.     Defendant objects to Plaintiff’s definition of “Malibu Media” as vague, overbroad,

and unduly burdensome.

       17.     Defendant objects to Plaintiff’s definition of “Period of Recorded Infringement” as

misleading and overly burdensome.

       18.     Defendant objects to Plaintiff’s definition of “Person” as vague, misleading and

overly burdensome.

       19.     Defendant objects to Plaintiff’s definition of “Time Period” as misleading and

likely to lead to confusion.

       20.     Defendant objects to Plaintiff’s definition of “Used” as vague, misleading and

overly burdensome, as well as unintelligible and unrelated to any accepted definition of the term

used, and likely to lead to confusion.

       21.     Defendant objects to Plaintiff’s definition of “Work” or “Works” as vague,

misleading and overly burdensome.




                                                                                   Opp. App. 063
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 65 of 112




       22.     Defendant objects to Plaintiff’s definition of “You” as vague, overbroad, and overly

burdensome.

                                Specific Objections and Responses


RFP No. 1: All documents referring, relating to or comprising records of your Internet

browser’s activity on each of your Computer Devices within the last two years.

Objections: Defendant incorporates each of its general objections. Defendant objects to this

request as being overly broad and unduly burdensome, as it seeks documents and information not

relevant or proportional to the needs of this case. Defendant further objects to this to the extent

that it calls for the disclosure of information subject to the attorney-client privilege, attorney-work

product, doctor-patient confidentiality, or other applicable privilege or protection. Defendant

further objects to this request as it seeks documents containing confidential and sensitive

information of third-parties, and/or are not within Doe’s possession, custody, or control.

Response: Defendant does not intend to produce his browser history(ies). Defendant is willing to

meet and confer on potentially narrowing this RFP.



RFP No. 2: All documents referring, relating to or comprising records associated with the

purchase of a Computer Device within the last four years.

Objections: Defendant incorporates each of its general objections. Defendant objects to this

request as being overly broad and unduly burdensome, as it seeks documents and information not

relevant or proportional to the needs of this case.

Response: Subject to Defendant’s objections, Defendant will produce relevant, non-privileged or

protected documents responsive to this request that are in its possession, custody, and control,

according to the Federal Rules of Civil Procedure and the applicable Rules and Orders of the Court.




                                                                                       Opp. App. 064
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 66 of 112




RFP No. 3: All documents referring, relating to or comprising records associated with the

purchase or installation of a modem or wireless router which was used in your house, apartment

or dwelling during the Period of Recorded Infringement.



Objections: Defendant incorporates each of its general objections. Defendant objects to this

request as being overly broad and unduly burdensome, as it seeks documents and information not

relevant or proportional to the needs of this case. Defendant also objects to this request as vague

and overbroad, particularly as to “associated with the purchase or installation.”

Response: Subject to Defendant’s objections, Defendant will produce relevant, non-privileged or

protected documents responsive to this request that are in its possession, custody, and control,

according to the Federal Rules of Civil Procedure and the applicable Rules and Orders of the Court.



RFP No. 4: All documents referring, relating to or comprising records associated with the

purchase or installation of a modem or wireless router, computer, Computer Device, or video game

console which was used in your house, apartment or dwelling after the Period of Recorded

Infringement.

Objections: Defendant incorporates each of its general objections. Defendant objects to this

request as being overly broad and unduly burdensome, as it seeks documents and information not

relevant or proportional to the needs of this case, including but not limited to documents outside

the relevant time scope for the parties’ claims and defenses. Defendant also objects to this request

as vague and overbroad, particularly as to “associated with the purchase or installation.”




                                                                                     Opp. App. 065
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 67 of 112




Response: Defendant does not intend to produce documents after the alleged period of

infringement. Defendant is willing to meet and confer on the scope and relevance of this RFP.




RFP No. 5: Documents pertaining to the setup, use, and control of your modem and wireless router

which was used in your house, apartment, or dwelling during the Period of Recorded Infringement.

This includes user guides, hand books, access codes, passwords, account information, guest

account information, warning statements, and any other document related to the use of your

modem and router.

Objections: Defendant incorporates each of its general objections. Defendant objects to this

request as being overly broad and unduly burdensome, as it seeks documents and information not

relevant or proportional to the needs of this case. Defendant also objects to this request as vague

and overbroad, particularly as to “access codes, passwords, account information, guest account

information, warning statements, and any other document related to the use of your modem and

router.” Defendant further objects to this request as it seeks documents containing confidential

and sensitive information of third-parties, and/or are not within Doe’s possession, custody, or

control.

Response: Subject to Defendant’s objections, Defendant will produce relevant, non-privileged or

protected documents responsive to this request that are in its possession, custody, and control,

according to the Federal Rules of Civil Procedure and the applicable Rules and Orders of the Court.

Defendant will not produce passwords or account information, or any other sensitive or personal

information in response to this request that is not relevant or proportional to the needs of this case.




                                                                                       Opp. App. 066
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 68 of 112




RFP No. 6: Documents pertaining to the setup, use, and control of your modem and wireless router

which was used in your house, apartment, or dwelling after the Period of Recorded Infringement.

This includes user guides, hand books, access codes, passwords, account information, guest

account information, warning statements, and any other document related to the use of your

modem and router.

Objections: Defendant incorporates each of its general objections. Defendant objects to this

request as being overly broad and unduly burdensome, as it seeks documents and information not

relevant or proportional to the needs of this case. Defendant also objects to this request as vague

and overbroad, particularly as to “access codes, passwords, account information, guest account

information, warning statements, and any other document related to the use of your modem and

router.” Defendant further objects to this request as it seeks documents containing confidential

and sensitive information of third-parties, and/or are not within Doe’s possession, custody, or

control.

Response: Defendant does not intend to produce documents after the alleged period of

infringement. Defendant is willing to meet and confer on the scope and relevance of this RFP.


RFP No. 7: All documents referring, relating to or comprising records of any computer programs

downloaded, uploaded, or installed on any Computer Device in your house, apartment or dwelling

within the last two years.


Objections: Defendant incorporates each of its general objections. Defendant objects to this

request as being overly broad and unduly burdensome, as it seeks documents and information not

relevant or proportional to the needs of this case, is intended to harass, and seeks to impose a




                                                                                    Opp. App. 067
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 69 of 112




disproportional cost on Defendant. Defendant further objects to the extent this request seeks

documents and information protected by attorney-client privilege, attorney work product, or any

other applicable privilege. Defendant further objects to this request as it seeks documents

containing confidential and sensitive information of third-parties, and/or are not within Doe’s

possession, custody, or control.

Response: Defendant does not intend to produce all documents referring, relating to or comprising

records of any computer programs downloaded, uploaded, or installed on any Computer Device in

his house, apartment or dwelling within the last two years. Defendant is willing to meet and confer

in an attempt to narrow this RFP.



RFP No. 8: All documents referring, relating to or comprising written communications between

you and your ISP regarding notices of copyright infringement. Note: This does NOT include any

promotional materials, marketing materials or brochures your ISP sent to you.

Objections: Defendant incorporates each of its general objections. Defendant objects to this

request as being overly broad and unduly burdensome, as it seeks documents and information not

relevant or proportional to the needs of this case. Defendant further objects to the extent this

request seeks documents and information protected by attorney-client privilege, attorney work

product, or any other applicable privilege.

Response: Subject to Defendant’s objections, Defendant will produce relevant, non-privileged or

protected documents responsive to this request that are in its possession, custody, and control,

according to the Federal Rules of Civil Procedure and the applicable Rules and Orders of the Court.




                                                                                    Opp. App. 068
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 70 of 112




RFP No. 9: A complete copy of all of the files contained within any cloud based storage system

to which you or anyone in your house, apartment or dwelling, have used between the July 26, 2017

(the first date of recorded infringement as listed in Plaintiff’s Complaint [CM/ECF 1]) through

present day.

Objections: Defendant incorporates each of its general objections. Defendant objects to this

request as being overly broad and unduly burdensome, as it seeks documents and information not

relevant or proportional to the needs of this case, is intended to harass, and seeks to impose a

disproportional cost on Defendant. Defendant further objects to the extent this request seeks

documents and information protected by attorney-client privilege, attorney work product, or any

other applicable privilege. Defendant further objects to this request as it seeks documents

containing confidential and sensitive information of third-parties, and/or are not within Doe’s

possession, custody, or control.

Response: Defendant does not intend to produce all of the files contained within any cloud based

storage system to which him or anyone in his house, apartment or dwelling, has used during the

specified period. Defendant is willing to meet and confer in an attempt to narrow this RFP.



RFP No. 10: A complete copy of any files stored on any video game consoles which were used in

your house, apartment or dwelling within the Period of Recorded Infringement.

Objections: Defendant incorporates each of its general objections. Defendant objects to this

request as being overly broad and unduly burdensome, as it seeks documents and information not

relevant or proportional to the needs of this case, is intended to harass, and seeks to impose a

disproportional cost on Defendant. Defendant further objects to the extent this request seeks

documents and information protected by attorney-client privilege, attorney work product, or any




                                                                                  Opp. App. 069
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 71 of 112




other applicable privilege. Defendant further objects to this request as it seeks documents

containing confidential and sensitive information of third-parties, and/or are not within Doe’s

possession, custody, or control.

Response: Defendant does not intend to produce a complete copy of the files stored on any video

game consoles which were used in his house, apartment or dwelling within the specified period.

Defendant is willing to meet and confer on the scope and relevance of this RFP.



RFP No. 11: A complete copy of any files stored on any video game consoles which were used in

your house, apartment or dwelling after the Period of Recorded Infringement.

Objections: Defendant incorporates each of its general objections. Defendant objects to this

request as being overly broad and unduly burdensome, as it seeks documents and information not

relevant or proportional to the needs of this case, is intended to harass, and seeks to impose a

disproportional cost on Defendant. Defendant objects to this request as depending on assumptions

for which there is no evidence. Defendant further objects to this request as it seeks documents

containing confidential and sensitive information of third-parties, and/or are not within Doe’s

possession, custody, or control.

Response: Defendant does not intend to produce a complete copy of the files stored on any video

game consoles which were used in his house, apartment or dwelling within the specified period.

Defendant is willing to meet and confer on the scope and relevance of this RFP.



RFP No. 12: Any documents which indicate or support the claim that you were not at your

residence or within the control of your IP address at or around the Period of Recorded

Infringement.




                                                                                  Opp. App. 070
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 72 of 112




Objections: Defendant incorporates each of its general objections. Defendant objects to this

request as being overly broad and unduly burdensome, as it seeks documents and information not

relevant or proportional to the needs of this case. Defendant also objects to this request as vague

and ambiguous, particularly as to “within control of your IP address.”

Response: Subject to Defendant’s objections, Defendant will produce relevant, non-privileged or

protected documents responsive to this request that are in its possession, custody, and control,

according to the Federal Rules of Civil Procedure and the applicable Rules and Orders of the Court.



RFP No. 13: Any documents which indicate or support any claim that a tenant or other individual

was authorized to live at your address at any time during the Period of Recorded Infringement.

This includes documents pertaining to ownership of the property, title of the home or apartment,

and any existing lease, rental agreements, and sublet agreements.

Objections: Defendant incorporates each of its general objections. Defendant objects to this

request as being overly broad and unduly burdensome, as it seeks documents and information not

relevant or proportional to the needs of this case and is intended to harass. Defendant further

objects to this request as it seeks documents containing confidential and sensitive information of

third-parties, and/or are not within Doe’s possession, custody, or control

Response: Subject to Defendant’s objections, Defendant will produce relevant, non-privileged or

protected documents responsive to this request that are in its possession, custody, and control,

according to the Federal Rules of Civil Procedure and the applicable Rules and Orders of the Court.




                                                                                    Opp. App. 071
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 73 of 112




RFP No. 14: All documents pertaining to any electronic correspondence, issued in the last two

years, from the Computer Devices to any other device able to connect to the Internet, which

mentions or relates to Plaintiff or any of Plaintiff’s Copyrighted Works. This includes all emails,

instant messages, social network postings, chat room comments, and any and all other forms of

electronic communication.

Objections: Defendant incorporates each of its general objections. Defendant objects to this

request as being overly broad and unduly burdensome, as it seeks documents and information not

relevant or proportional to the needs of this case. Defendant further objects to the extent this

request seeks documents and information protected by attorney-client privilege, attorney work

product, or any other applicable privilege. Defendant further objects to this request as it seeks

documents containing confidential and sensitive information of third-parties, and/or are not within

Doe’s possession, custody, or control

Response: Subject to Defendant’s objections, Defendant will produce relevant, non-privileged or

protected documents responsive to this request that are in its possession, custody, and control,

according to the Federal Rules of Civil Procedure and the applicable Rules and Orders of the Court.



RFP No. 15: All documents pertaining to any forensic software that you used to preserve or delete

files, programs, software, or any other type of electronic data between the first date of infringement

(As listed in Plaintiff’s Complaint [CM/ECF 1]) to present day.

Objections: Defendant incorporates each of its general objections. Defendant objects to this

request as being vague, ambiguous, overly broad and unduly burdensome, as it seeks documents

and information not relevant or proportional to the needs of this case and is overly broad in time.




                                                                                       Opp. App. 072
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 74 of 112




Defendant further objects to the extent this request seeks documents and information protected by

attorney-client privilege, attorney work product, or any other applicable privilege.

Response: Subject to Defendant’s objections, Defendant will produce relevant, non-privileged or

protected documents responsive to this request that are in its possession, custody, and control,

according to the Federal Rules of Civil Procedure and the applicable Rules and Orders of the Court.



RFP No. 16: Any documents which refer, relate to, or evidence the purchases of electronic

equipment and Computer Devices at any and all electronic retail stores in the past 48 months. This

includes credit card or bank statements.

Objections: Defendant incorporates each of its general objections. Defendant objects to this

request as being overly broad and unduly burdensome, as it seeks documents and information not

relevant or proportional to the needs of this case. Defendant further objects to the extent this

request seeks documents and information protected by attorney-client privilege, attorney work

product, or any other applicable privilege. Defendant further objects to this request as it seeks

documents containing confidential and sensitive information of third-parties, and/or are not within

Doe’s possession, custody, or control

Response: Defendant does not intend to produce all documents which refer, relate to, or evidence

the purchases of electronic equipment and Computer Devices at any and all electronic retail stores

in the past 48 months, including credit card or bank statements. Defendant is willing to meet and

confer about the potential to narrow this request.



RFP No. 17: Any documents which refer, relate to, or demonstrate that you are not the individual




                                                                                       Opp. App. 073
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 75 of 112




who downloaded Plaintiff’s copyrighted works via BitTorrent as alleged in Plaintiff’s Complaint

[CM/ECF 1].

Objections: Defendant incorporates each of its general objections. Defendant objects to this

request as being overly broad and unduly burdensome, as it seeks documents and information not

relevant or proportional to the needs of this case. Defendant further objects that this request

presumes facts not in evidence and misrepresents the allegations in the Compalint. Defendant

further objects to this request as it seeks documents containing confidential and sensitive

information of third-parties, and/or are not within Doe’s possession, custody, or control.

Response: Subject to Defendant’s objections, Defendant will produce relevant, non-privileged or

protected documents responsive to this request that are in its possession, custody, and control,

according to the Federal Rules of Civil Procedure and the applicable Rules and Orders of the Court.



RFP No. 18: Any documents which refer, relate to, or demonstrate that another individual

downloaded Plaintiff’s copyrighted works via BitTorrent as alleged in Plaintiff’s Complaint

[CM/ECF 1].

Objections: Defendant incorporates each of its general objections. Defendant objects to this

request as being overly broad and unduly burdensome, as it seeks documents and information not

relevant or proportional to the needs of this case. Defendant further objects that this request

presumes facts not in evidence and misrepresents the allegations in the Complaint. Defendant

further objects to this request as it seeks documents containing confidential and sensitive

information of third-parties, and/or are not within Doe’s possession, custody, or control.




                                                                                    Opp. App. 074
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 76 of 112




Response: Subject to Defendant’s objections, Defendant will produce relevant, non-privileged or

protected documents responsive to this request that are in its possession, custody, and control,

according to the Federal Rules of Civil Procedure and the applicable Rules and Orders of the Court.



RFP No. 19: Any and all documents which you intend on using at any trial or hearing on this

matter.

Objections: Defendant incorporates each of its general objections.

Response: Subject to Defendant’s objections, Defendant will produce relevant, non-privileged or

protected documents responsive to this request that are in its possession, custody, and control,

according to the Federal Rules of Civil Procedure and the applicable Rules and Orders of the Court.




   Dated: August 28, 2020                                   Respectfully,


                                                            By: /s/ JT Morris
                                                            JT Morris
                                                            Texas State Bar No. 24094444
                                                            jt@jtmorrislaw.com

                                                            Ramzi Khazen
                                                            Texas State Bar No. 24040855
                                                            ramzi@jtmorrislaw.com

                                                            JT Morris Law, PLLC
                                                            1105 Nueces Street, Suite B
                                                            Austin, Texas 78701
                                                            Tel: 512-717-5275
                                                            Fax: 512-582-2948

                                                            Attorneys for Defendant John Doe




                                                                                    Opp. App. 075
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 77 of 112




                                       CERTIFICATE OF SERVICE


       I certify that the foregoing was served on August 28, 2020 by electronic mail on

Plaintiff’s counsel:




                                                           /s/Ramzi Khazen

                                                           Ramzi Khazen




                                                                                  Opp. App. 076
Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 78 of 112




       Exhibit A to 1-3-2021 Declaration of JT Morris:
           Complaint from Pelissier v. Sargsyan




                                                           Opp. App. 077
Electronically FILED by Superior Court of California, County of Los Angeles on 08/12/2019 05:50 PM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Mariscal,Deputy Clerk
                                                                          Case 5:19-cv-00834-DAE Document  62-1 Filed 01/04/21 Page 79 of 112
                                                                                                     19SMCV01425
                                                                              Assigned for all purposes to: Santa Monica Courthouse, Judicial Officer: Mark Young



                                                                      1   DAVID E. ROSEN (SBN 155385)
                                                                          drosen@murphyrosen.com
                                                                      2   MURPHY ROSEN LLP
                                                                          100 Wilshire Boulevard, Suite 1300
                                                                      3   Santa Monica, California 90401-1142
                                                                          Telephone: (310) 899-3300
                                                                      4   Facsimile: (310) 399-7201
                                                                      5   Attorneys for Plaintiffs
                                                                          Colette Pelissier, Brigham Field and
                                                                      6   Malibu Media, LLC
                                                                      7

                                                                      8                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                                                      9                FOR THE COUNTY OF LOS ANGELES – WEST DISTRICT
                                                                     10
                                                                          COLETTE PELISSIER, an individual,          )                         CASE NO. __________
                                                                     11   BRIGHAM FIELD, an individual, and          )
                                                                          MALIBU MEDIA, LLC, a California limited    )
                                                                     12   liability company                          )
                    TELEPHONE 310-899-3300; FACSIMILE 310-399-7201




                                                                                                                     )
                       100 WILSHIRE BOULEVARD, SUITE 1300




                                                                     13                Plaintiffs,                   )                         COMPLAINT FOR:
 MURPHY ROSEN LLP
                           SANTA MONICA, CA 90401-1142




                                                                                                                     )
                                                                     14   vs.                                        )                         1.        Rescission
                                                                                                                     )                         2.        Conversion
                                                                     15   EDGAR SARGSYAN, an individual, ART )                                 3.        Breach of Fiduciary Duty
                                                                          KALANTAR, an individual, HENRIK            )                         4.        Damages under Penal Code
                                                                     16   MOSESI, an individual, PILLAR LAW          )                         5.        Fraud/misrepresentation
                                                                          GROUP, a professional law corporation, and )                         6.        Quiet title
                                                                     17   Does 1 through 10, inclusive,              )
                                                                                                                     )
                                                                     18                Defendants.                   )                         REQUEST FOR JURY TRIAL
                                                                                                                     )
                                                                     19

                                                                     20
                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26
                                                                     27

                                                                     28

                                                                                                                                                                    PRINTED ON RECYCLED PAPER
                                                                                                                             COMPLAINT
                                                                                                                                                                      Opp. App. 078
                                                                         Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 80 of 112


                                                                     1          Plaintiffs Colette Pelissier, Brigham Field and Malibu Media, LLC (“Plaintiffs”)
                                                                     2   hereby alleged as follows.
                                                                     3                                       INTRODUCTION
                                                                     4          1.     This case concerns the lengths to which an attorney has gone to steal
                                                                     5   from, and defraud, a client and persons affiliated with that client, including forging a
                                                                     6   number of documents and failing to turn over funds collected on behalf of the client.
                                                                     7   The egregious conduct culminated in recording a fraudulent deed of trust against a
                                                                     8   residential lot in Malibu, knowing the owners were in the process of financing the
                                                                     9   property, and in order to hold the property hostage and extract a ransom for releasing
                                                                    10   the illegal lien. By this action, Plaintiffs seek to recover the damages caused by this
                                                                    11   deplorable conduct, as well as an award of punitive damages sufficient to punish and
                                                                    12   deter such conduct in the future.
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201
                      100 WILSHIRE BOULEVARD, SUITE 1300




                                                                    13                                           PARTIES
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                    14          2.     Plaintiff Colette Pelissier (“Pelissier”) is, and at all material times has
                                                                    15   been, a resident of the State of California, County of Los Angeles.
                                                                    16          3.     Plaintiff Brigham Field (“Field”) is, and at all material times has been, a
                                                                    17   resident of the State of California, County of Los Angeles.
                                                                    18          4.     Plaintiff Malibu Media, LLC (“Malibu Media”) is a limited liability
                                                                    19   company duly organized and existing under the laws of the State of California and
                                                                    20   doing business in the County of Los Angeles. Pelissier in the sole Manager and
                                                                    21   Member of Malibu Media.
                                                                    22          5.     Plaintiffs are informed and believe that defendant Edgar Sargsyan
                                                                    23   (“Sargsyan”) is, and at all material times has been, a resident of the State of California,
                                                                    24   County of Los Angeles.
                                                                    25          6.     Plaintiffs are informed and believe that defendant Pillar Law Group
                                                                    26   (“PLG”) is a professional law corporation duly existing under the laws of the State of
                                                                    27   California and doing business in the State of California, County of Los Angeles.
                                                                    28

                                                                                                                    -1-                          PRINTED ON RECYCLED PAPER
                                                                                                                COMPLAINT
                                                                                                                                                   Opp. App. 079
                                                                         Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 81 of 112


                                                                     1   Plaintiffs are informed and believe that Sargsyan is the Chief Executive Officer and
                                                                     2   sole director of PLG.
                                                                     3          7.     Plaintiffs are informed and believe that defendant Henrik Mosesi
                                                                     4   (“Mosesi”) is, and at all material times has been, a resident of the State of California,
                                                                     5   County of Los Angeles. Mosesi is an attorney licensed to practice law in California
                                                                     6   and was represented by Sargsyan to be a partner at PLG.
                                                                     7          8.     Plaintiffs are informed and believe that defendant Art Kalantar
                                                                     8   (“Kalantar”) is, and at all material times has been, a resident of the State of California,
                                                                     9   County of Los Angeles. Kalantar is an attorney licensed to practice law in California
                                                                    10   and was represented by Sargsyan to be a partner at PLG.
                                                                    11          9.     Plaintiffs are currently unaware of the true names and capacities of the
                                                                    12   defendants sued in this complaint as DOES 1 through 10, and sue these defendants by
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201
                      100 WILSHIRE BOULEVARD, SUITE 1300




                                                                    13   these fictitious names. Plaintiffs will amend this complaint to allege their true names
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                    14   and capacities when ascertained. References herein to defendants include the
                                                                    15   defendants named herein as DOES 1-10.
                                                                    16                           FACTS COMMON TO ALL COUNTS
                                                                    17          10.     Pelissier and Field are husband and wife and own real property (a vacant
                                                                    18   lot) located at 11824 Ellice St., Malibu, California 90265 (“the Property”). Plaintiffs
                                                                    19   purchased the Property in March 2014.
                                                                    20          11.    In or around October 2015, Sargsyan approached Pelissier and Field
                                                                    21   about renting their home for a dinner party. Sargsyan told Pelissier and Field that he
                                                                    22   was a lawyer, and was a partner at PLG, a California law firm. In subsequent meetings
                                                                    23   and discussions, Sargsyan questioned Pelissier and Field about their businesses and real
                                                                    24   estate holdings, and solicited them to retain him and PLG to provide legal services to
                                                                    25   their various business and ventures. At the time of these meetings and discussions,
                                                                    26   Pelissier and Field assumed that Sargsyan was, in fact, an attorney duly licensed to
                                                                    27   practice law in California. Pelissier and Field learned much later that Sargsyan did not
                                                                    28

                                                                                                                    -2-                         PRINTED ON RECYCLED PAPER
                                                                                                                COMPLAINT
                                                                                                                                                  Opp. App. 080
                                                                         Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 82 of 112


                                                                     1   have a license to practice law at the time of these meetings and discussions, and did not
                                                                     2   obtain his license to practice law until May 2016.
                                                                     3          12.    Among the legal work that Sargsyan solicited before he was licensed to
                                                                     4   practice law was work for Malibu Media. Malibu Media is a media company and was
                                                                     5   engaged in substantial copyright litigation at the time. Malibu Media had filed well
                                                                     6   over 100 cases and was seeking millions of dollars in damages. Sargsyan convinced
                                                                     7   Malibu Media to change its counsel to him and PLG, and to pay him and PLG (a) 50%
                                                                     8   of all amounts recovered in the lawsuits and (b) all expenses incurred by PLG in
                                                                     9   connection with the lawsuits.
                                                                    10          13.    PLG and Sargsyan represented Malibu Media in connection with the
                                                                    11   copyright litigation for approximately six months. During that time period, PLG and
                                                                    12   Sargsyan recovered approximately $2.4 million in the copyright lawsuits. Those funds
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201
                      100 WILSHIRE BOULEVARD, SUITE 1300




                                                                    13   should have been deposited into PLG’s client trust account on behalf of Malibu Media
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                    14   for distribution to Malibu Media. Yet PLG and Sargsyan only remitted $40,000 to
                                                                    15   Malibu Media. Malibu Media is informed and believes that PLG inappropriately
                                                                    16   transferred the funds rightfully belonging to Malibu Media to, or for the benefit of,
                                                                    17   Sargsyan, Mosesi and Kalantar.
                                                                    18          14.    Sargsyan also represented to Pelissier and Field that he was a real estate
                                                                    19   developer and could develop the Property within eighteen to twenty-four months.
                                                                    20   Sargsyan promised that he would pay all costs relating to the Property and other
                                                                    21   maintenance fees. In return, Sargsyan proposed that the proceeds from the sale of the
                                                                    22   developed Property be split. The parties entered into an agreement to this effect on or
                                                                    23   about November 16, 2015.
                                                                    24          15.    In furtherance of this agreement for development of the Property,
                                                                    25   Pelissier and Field transferred title to the Property to California’s Best Holdings, LLC
                                                                    26   (Sargsyan’s company) and Colette Properties, LLC (Pelissier’s company). However,
                                                                    27   one of the conditions of this agreement was that the new title holders of the Property
                                                                    28   must pay off a second mortgage of $2 million secured against the Property no later than

                                                                                                                   -3-                        PRINTED ON RECYCLED PAPER
                                                                                                               COMPLAINT
                                                                                                                                                Opp. App. 081
                                                                         Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 83 of 112


                                                                     1   December 1, 2016, something Sargsyan represented he could accomplish. If the $2
                                                                     2   million loan was not paid off by that date, California’s Best Holdings, LLC and Colette
                                                                     3   Properties, LLC would forfeit title and ownership would revert back to Pelissier and
                                                                     4   Field. Later, California’s Best Holdings, LLC’s interest in the Property was transferred
                                                                     5   to Regdalin Properties, LLC (“Regdalin”), another company owned and controlled by
                                                                     6   Sargsyan.
                                                                     7          16.    Sometime before the December 1, 2016 deadline to pay off the second
                                                                     8   mortgage, knowing that he was unable to do so, and in a fraudulent and malicious
                                                                     9   effort to avoid the automatic forfeiture, Sargsyan forged Pelissier’s signature on a grant
                                                                    10   deed purporting to convey the Property from Colette Properties, LLC and Regdalin, as
                                                                    11   joint owners, to Regdalin as sole owner. The forged deed states that the transfer was a
                                                                    12   “gift” to Regdalin. Though the forged grant deed was purportedly signed by Sargsyan
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201
                      100 WILSHIRE BOULEVARD, SUITE 1300




                                                                    13   and Pelissier on July 27, 2016, the supposed notarization date on the grant deed in
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                    14   December 13, 2016 – almost five months after the forged signature.
                                                                    15          17.    After forging Pelissier’s signature on the grant deed and purporting to
                                                                    16   transfer title solely into the name of Regdalin, Sargsyan caused the Property to be listed
                                                                    17   for sale for $7.5 million.
                                                                    18          18.    On August 22, 2017, after discovering the fraudulent conveyance,
                                                                    19   Pelissier and Field filed a lawsuit against Sargsyan, Regdalin and others seeking,
                                                                    20   among other things, to quiet title to the Property. On March 27, 2018, the Court
                                                                    21   entered an Order quieting title to the Property in favor of Pelissier and Field.
                                                                    22          19.     In connection with that quiet title action, Sargsyan perpetrated yet
                                                                    23   another fraud on Pelissier and Field. Specifically, the parties had entered into a
                                                                    24   Settlement Agreement pursuant to which Sargsyan stipulated that title to the Property
                                                                    25   would be quieted in favor of Pelissier and Field. In exchange, Pelissier and Field
                                                                    26   agreed that if sufficient funds were raised for the development of the Property, the
                                                                    27   parties would move forward with a profit share arrangement and would allow the funds
                                                                    28   to be secured by a deed of trust on the Property.

                                                                                                                    -4-                         PRINTED ON RECYCLED PAPER
                                                                                                               COMPLAINT
                                                                                                                                                  Opp. App. 082
                                                                         Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 84 of 112


                                                                     1          20.    In March 2018, Sargsyan sent one of his associates to the home of
                                                                     2   Pelissier and Field to sign the Settlement Agreement. When Pelissier and Field signed
                                                                     3   the Agreement, they were not provided a copy but were told a copy would be sent to
                                                                     4   them. It never was. Later, Pelissier and Field learned that Sargsyan had replaced the
                                                                     5   first two pages of the Settlement Agreement with new and different pages, creating the
                                                                     6   illusion that Pelissier and Field and agreed to something they had not agreed to.
                                                                     7   Sargsyan then used that fake Settlement Agreement as the basis to record a deed of
                                                                     8   trust against the Property. Sargsyan is now using that falsified deed of trust to interfere
                                                                     9   with the efforts of Pelissier and Field to refinance or develop the Property.
                                                                    10                                FIRST CAUSE OF ACTION
                                                                    11                                          (Rescission)
                                                                    12                   (By all Plaintiffs against Defendants Sargsyan and PLG)
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201
                      100 WILSHIRE BOULEVARD, SUITE 1300




                                                                    13          21.    Plaintiffs reallege and incorporate by reference paragraph 1 through 19
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                    14   above, as though fully set forth herein.
                                                                    15          22.    In connection with the quiet title action, the parties had entered into a
                                                                    16   Settlement Agreement pursuant to which Sargsyan stipulated that title to the Property
                                                                    17   would be quieted in favor of Pelissier and Field in exchange for Pelissier’s and Field’s
                                                                    18   agreement that if sufficient funds were raised for the development of the Property, the
                                                                    19   parties would move forward with a profit share arrangement and would allow the funds
                                                                    20   to be secured by a deed of trust on the Property. Sargsyan then replaced the first two
                                                                    21   pages of the Settlement Agreement with new and different pages, creating the illusion
                                                                    22   that Pelissier and Field and agreed to something they had not agreed to. Sargsyan
                                                                    23   never intended to perform under the Settlement Agreement, but instead always
                                                                    24   intended to induce Pelissier and Field to sign a settlement agreement so that he could
                                                                    25   improperly re-assert an ownership interest in the Property.
                                                                    26          23.    Based on Sargsyan’s conduct in inducing Plaintiffs to sign the Settlement
                                                                    27   Agreement – whether said conduct was intentional, negligent or based on a mistake of
                                                                    28   fact – and Sargsyan’s further conduct in unilaterally and without consent changing and

                                                                                                                    -5-                         PRINTED ON RECYCLED PAPER
                                                                                                               COMPLAINT
                                                                                                                                                  Opp. App. 083
                                                                         Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 85 of 112


                                                                     1   falsifying the terms of the Settlement Agreement, Plaintiffs are entitled to obtain, and
                                                                     2   hereby seek, rescission of the Settlement Agreement.
                                                                     3          24.    Service of this pleading constitutes notice of rescission of the Settlement
                                                                     4   Agreement pursuant to California Civil Code section 1691. Plaintiffs hereby offer to
                                                                     5   return the consideration and benefits received from the Settlement Agreement, and also
                                                                     6   demand restitution of all consideration given for the Agreement, including but not
                                                                     7   limited to, withdrawal of the deed of trust recorded against the Property. Plaintiffs
                                                                     8   further seek to recover all damages allowable in connection with this claim for
                                                                     9   rescission, in an amount to be proven at trial.
                                                                    10                               SECOND CAUSE OF ACTION
                                                                    11                                          (Conversion)
                                                                    12                          (By Malibu Media against all Defendants)
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201
                      100 WILSHIRE BOULEVARD, SUITE 1300




                                                                    13          25.    Plaintiffs reallege and incorporate by reference paragraph 1 through 19
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                    14   above, as though fully set forth herein.
                                                                    15          26.    PLG and Sargsyan represented Malibu Media in connection with more
                                                                    16   than 100 copyright lawsuits. During that time period, PLG and Sargsyan charged
                                                                    17   Malibu Media recovered approximately $2.4 million in the copyright lawsuits. Those
                                                                    18   funds should have been deposited into PLG’s trust account for the benefit of Malibu
                                                                    19   Media and for distribution to Malibu Media. Yet PLG and Sargsyan only remitted
                                                                    20   $40,000 to Malibu Media. Malibu Media is informed and believes that PLG
                                                                    21   inappropriately absconded with the remainder of the funds belonging to Malibu Media
                                                                    22   and being held in trust for Malibu Media. Malibu Media is informed and believes that
                                                                    23   these stolen funds were distributed to, or for the benefit of, Sargsyan, Mosesi and
                                                                    24   Kalantar.
                                                                    25          27.    The funds in the Malibu Media trust account belonged to Malibu Media,
                                                                    26   and Malibu Media had the right to possess those funds. By intentionally and
                                                                    27   substantially interfering with Malibu Media’s right to possess these funds, Defendants,
                                                                    28

                                                                                                                    -6-                        PRINTED ON RECYCLED PAPER
                                                                                                               COMPLAINT
                                                                                                                                                 Opp. App. 084
                                                                         Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 86 of 112


                                                                     1   and each of them, has wrongfully converted those funds belonging to Malibu Media
                                                                     2   and has refused to return same.
                                                                     3          28.    Plaintiff was directly harmed by Defendants’ actions in an amount to be
                                                                     4   proven at trial, which amount is in excess of $1 million.
                                                                     5          29.    In doing the acts herein alleged, Defendants acted with recklessness,
                                                                     6   oppression, fraud, and/or malice, and Plaintiff is, therefore, also entitled to exemplary
                                                                     7   and punitive damages according to proof.
                                                                     8                                THIRD CAUSE OF ACTION
                                                                     9                                  (Breach of Fiduciary Duty)
                                                                    10                          (By Malibu Media against all Defendants)
                                                                    11          30.    Plaintiffs reallege and incorporate by reference paragraph 1 through 19
                                                                    12   above, as though fully set forth herein.
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201
                      100 WILSHIRE BOULEVARD, SUITE 1300




                                                                    13          31.    As counsel for Malibu Media, Defendants, and each of them, owed
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                    14   fiduciary duties to Malibu Media. These fiduciary duties included the duty to properly
                                                                    15   manage and protect the funds belonging to Malibu Media.
                                                                    16          32.    Defendants, and each of them, breached this duty by failing and refusing
                                                                    17   to remit to Malibu Media funds recovered in litigation on behalf of Malibu Media and
                                                                    18   failing and refusing to maintain those funds in a client trust account. Instead, some or
                                                                    19   all of those funds were used for Defendants’ own purposes.
                                                                    20          33.    As a result of this breach, Malibu Media has been damaged in an amount
                                                                    21   to be proven at trial, which amount is in excess of $1 million.
                                                                    22          34.    In doing the acts herein alleged, Defendants acted with recklessness,
                                                                    23   oppression, fraud, and/or malice, and Plaintiff is, therefore, also entitled to exemplary
                                                                    24   and punitive damages according to proof.
                                                                    25   ///
                                                                    26   ///
                                                                    27   ///
                                                                    28   ///

                                                                                                                    -7-                        PRINTED ON RECYCLED PAPER
                                                                                                               COMPLAINT
                                                                                                                                                 Opp. App. 085
                                                                         Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 87 of 112


                                                                     1                               FOURTH CAUSE OF ACTION
                                                                     2                              (Damages under Penal Code §496(c))
                                                                     3                              (By Malibu Media against Sargsyan)
                                                                     4          35.    Plaintiffs reallege and incorporate by reference paragraph 1 through 19
                                                                     5   and 25 above, as though fully set forth herein.
                                                                     6          36.    As set forth above, Sargsyan has wrongfully obtained possession of the
                                                                     7   proceeds of litigation belonging to Malibu Media through conduct that constitutes theft
                                                                     8   under California Penal Code §496.
                                                                     9          37.    As a result of this conduct, Malibu Media has been damaged in an
                                                                    10   amount to be proven at trial, which amount exceeds $1 million.
                                                                    11          38.    Pursuant to California Penal Code §496(c), Malibu Media is entitled to an
                                                                    12   award of treble damages and an award of reasonable costs and attorneys’ fees incurred
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201
                      100 WILSHIRE BOULEVARD, SUITE 1300




                                                                    13   in bringing this action.
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                    14                                 FIFTH CAUSE OF ACTION
                                                                    15                              (Intentional Misrepresentation/Fraud)
                                                                    16                               (By all Plaintiffs against Sargsyan)
                                                                    17          39.     Plaintiffs reallege and incorporate by reference paragraph 1 through 19
                                                                    18   above, as though fully set forth herein.
                                                                    19          40.    As set forth above, Sargsyan represented to Plaintiffs, among other
                                                                    20   things, (a) that, at the time, he was an attorney duly licensed to practice law in
                                                                    21   California, (b) that he and his law firm would remit to Malibu Media all sums
                                                                    22   recovered in copyright litigation for Malibu Media less fees and costs; (c) that if
                                                                    23   Sargsyan and his entities did not raise sufficient funds to pay off the $2 million second
                                                                    24   mortgage on the Property, the Property would revert back to Pelissier and Field; and (d)
                                                                    25   that he and Plaintiffs had agreed to the terms of a Settlement Agreement.
                                                                    26          41.    Plaintiffs are informed and believe that each of these representations were
                                                                    27   false when made. Sargsyan was not a licensed attorney at the time he solicited
                                                                    28   Plaintiffs to become clients; Sargsyan did not intend to remit to Malibu Media all sums

                                                                                                                    -8-                         PRINTED ON RECYCLED PAPER
                                                                                                                COMPLAINT
                                                                                                                                                  Opp. App. 086
                                                                         Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 88 of 112


                                                                     1   recovered in copyright litigation for Malibu Media less fees and costs; Sargsyan did not
                                                                     2   intend to revert title to the Property back into the names of Pelissier and Field when he
                                                                     3   did not raise the money he represented he would raise; and Sargsyan never was in
                                                                     4   agreement with the settlement proposed. Instead, Sargsyan at all times intended to
                                                                     5   defraud Pelissier and Field out of their interest in the Property and intended to
                                                                     6   misappropriate the funds belonging to Malibu Media.
                                                                     7          42.    Plaintiffs were unaware of the falsity of the Sargsyan’s representations
                                                                     8   and his fraudulent intent, and relied on the representations (and silence) by, among
                                                                     9   other things, entering into the agreement to allow Sargsyan to develop the Property,
                                                                    10   signing the Settlement Agreement and retaining PLC to represent Malibu Media in the
                                                                    11   copyright litigation.
                                                                    12          43.    As a result of the intentional misrepresentations and fraud by Sargsyan,
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201
                      100 WILSHIRE BOULEVARD, SUITE 1300




                                                                    13   Plaintiffs have been damaged in an amount to be proven at trial.
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                    14          44.    In doing the acts herein alleged, Sargsyan acted with recklessness,
                                                                    15   oppression, fraud, and/or malice, and Plaintiffs are, therefore, also entitled to
                                                                    16   exemplary and punitive damages according to proof.
                                                                    17                                SIXTH CAUSE OF ACTION
                                                                    18                                          (Quiet Title)
                                                                    19                           (By Pelissier and Field against Sargsyan)
                                                                    20          45.    Plaintiffs reallege and incorporate by reference paragraph 1 through 19
                                                                    21   above, as though fully set forth herein.
                                                                    22          46.    Pelissier and Field are, and at all material times have been, the legal and
                                                                    23   rightful owners of the Property, legally described as Lot 5 of Track No. 4483 in the
                                                                    24   County of Ventura, State of California, as per map recorded in Book 146 Page(s) 19
                                                                    25   through 22 inclusive of Maps, in the office of the County Recorder of said County.
                                                                    26          47.    Sargsyan claims an interest in the Property adverse to the interest of
                                                                    27   Pelissier and Field by virtue of the deed of trust recorded against the Property by
                                                                    28

                                                                                                                    -9-                         PRINTED ON RECYCLED PAPER
                                                                                                                COMPLAINT
                                                                                                                                                  Opp. App. 087
                                                                         Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 89 of 112


                                                                     1   Sargsyan on October 4, 2018 as Document No. 20181004-00113018-0 (“the Deed of
                                                                     2   Trust”).
                                                                     3          48.    For the reasons set forth above, Sargsyan’s claim of interest is based on
                                                                     4   fraud and other wrongful conduct. He has no right to any claim of title or interest in or
                                                                     5   to the Property, legal or equitable.
                                                                     6          49.    Pelissier and Field seek a declaration that the Deed of Trust is invalid and
                                                                     7   of no force and effect, and that Sargsyan has no ownership or interest, legal or
                                                                     8   equitable in the Property.
                                                                     9                                   PRAYER FOR RELIEF
                                                                    10          WHEREFORE, Pelissier prays for judgment as follows:
                                                                    11          1.     For compensatory damages in an amount to be proven at trial;
                                                                    12          2.     For treble damages pursuant to California Penal Code section 496(c);
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201
                      100 WILSHIRE BOULEVARD, SUITE 1300




                                                                    13          3.     For punitive damages in an amount to be proven at trial;
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                    14          4.     For an Order rescinding the Settlement Agreement;
                                                                    15          5.     For an Order that the Deed of Trust is invalid and of no force and effect,
                                                                    16   and that Sargsyan has no ownership or interest, legal or equitable, in the Property;
                                                                    17          6.     For an award of reasonable attorney’s fees and costs; and
                                                                    18          7.     For such other and further relief as may be just and proper.
                                                                    19

                                                                    20   DATED: August 12, 2019                    MURPHY ROSEN LLP
                                                                    21

                                                                    22                                             By:
                                                                                                                            David E. Rosen
                                                                    23                                                      Attorneys for Plaintiffs Colette
                                                                                                                            Pelissier, Brigham Field and Malibu
                                                                    24                                                      Media, LLC
                                                                    25

                                                                    26
                                                                    27

                                                                    28

                                                                                                                   - 10 -                     PRINTED ON RECYCLED PAPER
                                                                                                                COMPLAINT
                                                                                                                                                Opp. App. 088
                                                                         Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 90 of 112


                                                                     1                               REQUEST FOR JURY TRIAL
                                                                     2          Plaintiffs hereby request a trial by jury on all claims to which they are entitled to
                                                                     3   a trial by jury.
                                                                     4

                                                                     5   DATED: August 12, 2019                     MURPHY ROSEN LLP
                                                                     6

                                                                     7                                              By:
                                                                                                                            David E. Rosen
                                                                     8                                                      Attorneys for Plaintiffs Colette
                                                                                                                            Pelissier, Brigham Field and Malibu
                                                                     9                                                      Media, LLC
                                                                    10

                                                                    11

                                                                    12
                   TELEPHONE 310-899-3300; FACSIMILE 310-399-7201
                      100 WILSHIRE BOULEVARD, SUITE 1300




                                                                    13
MURPHY ROSEN LLP
                          SANTA MONICA, CA 90401-1142




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20
                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26
                                                                    27

                                                                    28

                                                                                                                   - 11 -                       PRINTED ON RECYCLED PAPER
                                                                                                               COMPLAINT
                                                                                                                                                  Opp. App. 089
Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 91 of 112




       Exhibit A to 1-3-2021 Declaration of JT Morris:
           9-27-2019 email from Malibu's counsel




                                                           Opp. App. 090
      Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 92 of 112


From:            paul beiklaw.com
To:              JT Morris
Subject:         Re: 5:19-cv-00834-DAE - Malibu Media v. Doe
Date:            Friday, September 27, 2019 12:36:38 PM



JT:

CONFIDENTIAL SETTLEMENT COMMUNICATION PURSUANT TO FRE 408

Thank you for your email. I've noted your representation and spoken with my client about the
possibility for settlement. In this case my client has alleged infringement of 9 of its movies.
Please be aware, however, that at the time we amend the complaint to name a defendant
with specificity we once again review updated data from our experts, which often reveals
additional titles infringed upon after the initial data was gathered to form the basis for the
initial complaint. Therefore, the number of works in suit could increase when we amend to
name Defendant with specificity. At this point in the proceedings, my client can extend a
settlement offer of $13,500. Without having received a response to the subpoena identifying
your client, we feel this is the best place to start. Finally, I can agree for your client to remain
anonymous through discovery so long as the Court enters a protective order relating to same.
 Thus, please send me a protective order for my review. Please note that our file number for
this case is WTX40. Please be certain to include this number on the subject line of all email
correspondence about this matter. I look forward to hearing from you soon, and I thank you
for your cooperation.

Paul S. Beik
Beik Law Firm, PLLC
8100 Washington Avenue, Suite 1000
Houston, Texas 77007
Tel: (713) 869-6975
Fax: (713) 868-2262
paul@beiklaw.com




From: JT Morris <jt@jtmorrislaw.com>
Sent: Thursday, September 26, 2019 2:59 PM
To: paul beiklaw.com <paul@beiklaw.com>
Subject: 5:19-cv-00834-DAE - Malibu Media v. Doe

Hi Paul,

We’ve been retained to represent the Doe Defendant in 5:19-cv-00834-DAE. I assume your client




                                                                                      Opp. App. 091
        Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 93 of 112


will not have an objection to an agreed order for proceeding anonymously similar to the one we just
did? Also, please let me know if and when we can expect an initial settlement ask. Thank you.

Best,
JT

JT Morris
JT Morris Law, PLLC
Tel: (512) 717-5275
Fax: (512) 582-2948
jt@jtmorrislaw.com

jtmorrislaw.com

NOTICE OF CONFIDENTIALITY:


The information contained in and transmitted with this e-mail may by confidential and/or subject to the ATTORNEY-CLIENT
and ATTORNEY WORK PRODUCT PRIVILEGE. It is intended only for the individual or entity designated in the e-mail. If you
are not the intended recipient, please take notice that any disclosure, copying, distribution or use of the contents of this
electronic transmission or any accompanying documents is prohibited. If you have received this e-mail in error, please notify
the sender by reply immediately.




                                                                                                           Opp. App. 092
Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 94 of 112




       Exhibit E to 1-3-2021 Declaration of JT Morris:
         Malibu 12-21-2020 letter to Clerk of Court




                                                           Opp. App. 093
Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 95 of 112




                                                           Opp. App. 094
          Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 96 of 112




   Contains information subject to the Agreed Protective Order [Dkt. 46]:

Document attached to separate sealing motion as required under L.R. Civ. 5.2.




                                                                     Opp. App. 095
          Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 97 of 112




   Contains information subject to the Agreed Protective Order [Dkt. 46]:

Document attached to separate sealing motion as required under L.R. Civ. 5.2.




                                                                     Opp. App. 096
          Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 98 of 112




   Contains information subject to the Agreed Protective Order [Dkt. 46]:

Document attached to separate sealing motion as required under L.R. Civ. 5.2.




                                                                     Opp. App. 097
          Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 99 of 112




   Contains information subject to the Agreed Protective Order [Dkt. 46]:

Document attached to separate sealing motion as required under L.R. Civ. 5.2.




                                                                     Opp. App. 098
          Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 100 of 112




   Contains information subject to the Agreed Protective Order [Dkt. 46]:

Document attached to separate sealing motion as required under L.R. Civ. 5.2.




                                                                      Opp. App. 099
          Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 101 of 112




   Contains information subject to the Agreed Protective Order [Dkt. 46]:

Document attached to separate sealing motion as required under L.R. Civ. 5.2.




                                                                      Opp. App. 100
          Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 102 of 112




   Contains information subject to the Agreed Protective Order [Dkt. 46]:

Document attached to separate sealing motion as required under L.R. Civ. 5.2.




                                                                      Opp. App. 101
          Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 103 of 112




   Contains information subject to the Agreed Protective Order [Dkt. 46]:

Document attached to separate sealing motion as required under L.R. Civ. 5.2.




                                                                      Opp. App. 102
          Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 104 of 112




   Contains information subject to the Agreed Protective Order [Dkt. 46]:

Document attached to separate sealing motion as required under L.R. Civ. 5.2.




                                                                      Opp. App. 103
          Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 105 of 112




   Contains information subject to the Agreed Protective Order [Dkt. 46]:

Document attached to separate sealing motion as required under L.R. Civ. 5.2.




                                                                      Opp. App. 104
          Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 106 of 112




   Contains information subject to the Agreed Protective Order [Dkt. 46]:

Document attached to separate sealing motion as required under L.R. Civ. 5.2.




                                                                      Opp. App. 105
          Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 107 of 112




   Contains information subject to the Agreed Protective Order [Dkt. 46]:

Document attached to separate sealing motion as required under L.R. Civ. 5.2.




                                                                      Opp. App. 106
          Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 108 of 112




   Contains information subject to the Agreed Protective Order [Dkt. 46]:

Document attached to separate sealing motion as required under L.R. Civ. 5.2.




                                                                      Opp. App. 107
          Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 109 of 112




   Contains information subject to the Agreed Protective Order [Dkt. 46]:

Document attached to separate sealing motion as required under L.R. Civ. 5.2.




                                                                      Opp. App. 108
          Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 110 of 112




   Contains information subject to the Agreed Protective Order [Dkt. 46]:

Document attached to separate sealing motion as required under L.R. Civ. 5.2.




                                                                      Opp. App. 109
          Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 111 of 112




   Contains information subject to the Agreed Protective Order [Dkt. 46]:

Document attached to separate sealing motion as required under L.R. Civ. 5.2.




                                                                      Opp. App. 110
          Case 5:19-cv-00834-DAE Document 62-1 Filed 01/04/21 Page 112 of 112




   Contains information subject to the Agreed Protective Order [Dkt. 46]:

Document attached to separate sealing motion as required under L.R. Civ. 5.2.




                                                                      Opp. App. 111
